Exhibit 10.2

EXECUTION VERSION

TERM LOAN CREDIT AGREEMENT

dated as of

December 19, 2014

among

SOUTHWESTERN ENERGY COMPANY

The Lenders Party Hereto

BANK OF AMERICA, N.A.

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I Definitions

     1     

SECTION 1.01. Defined Terms

     1     

SECTION 1.02. Classification of Loans and Borrowings

     17     

SECTION 1.03. Terms Generally

     17     

SECTION 1.04. Accounting Terms; GAAP

     17   

ARTICLE II The Credits

     18     

SECTION 2.01. Commitments

     18     

SECTION 2.02. Loans and Borrowings

     18     

SECTION 2.03. Requests for Borrowing

     18     

SECTION 2.04. [Intentionally Omitted]

     19     

SECTION 2.05. [Intentionally Omitted]

     19     

SECTION 2.06. [Intentionally Omitted]

     19     

SECTION 2.07. Funding of Borrowings

     19     

SECTION 2.08. Interest Elections

     20     

SECTION 2.09. Termination and Reduction of Commitments

     21     

SECTION 2.10. Repayment of Loans; Evidence of Debt

     21     

SECTION 2.11. Prepayment of Loans

     22     

SECTION 2.12. Fees

     24     

SECTION 2.13. Interest

     24     

SECTION 2.14. Alternate Rate of Interest; Illegality

     25     

SECTION 2.15. Increased Costs

     26     

SECTION 2.16. Break Funding Payments

     27     

SECTION 2.17. Taxes

     27     

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     31     

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     32   

ARTICLE III Representations and Warranties

     33     

SECTION 3.01. Organization; Powers

     33     

SECTION 3.02. Authorization and Validity

     33     

SECTION 3.03. Financial Condition

     33     

SECTION 3.04. ERISA

     34     

SECTION 3.05. Defaults

     34     

SECTION 3.06. Accuracy of Information

     34     

SECTION 3.07. Regulation U

     34     

SECTION 3.08. Taxes

     35     

SECTION 3.09. Liens

     35     

SECTION 3.10. Litigation

     35     

SECTION 3.11. No Conflict

     35     

SECTION 3.12. Approvals

     35     

SECTION 3.13. Investment Company Status

     35     

SECTION 3.14. Compliance with Laws and Orders

     35     

SECTION 3.15. Anti-Terrorism Laws

     36     

SECTION 3.16. Anti-Corruption Laws and Sanctions

     36     

SECTION 3.17. Solvency

     36     

SECTION 3.18. Use of Proceeds

     36     

SECTION 3.19. Change of Control

     36   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

ARTICLE IV Conditions

     36      

SECTION 4.01. Conditions Precedent to Effectiveness

     36      

SECTION 4.02. Conditions Precedent to Closing

     37   

ARTICLE V Affirmative Covenants

     39      

SECTION 5.01. Financial Statements and Other Information

     39      

SECTION 5.02. Books and Records; Inspection Rights

     41      

SECTION 5.03. Conduct of Business; Existence

     42      

SECTION 5.04. Maintenance of Insurance

     42      

SECTION 5.05. Payment of Taxes and Other Obligations

     42      

SECTION 5.06. Compliance with Laws

     42      

SECTION 5.07. Maintenance of Properties

     43      

SECTION 5.08. Use of Proceeds

     43      

SECTION 5.09. Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries

     43   

ARTICLE VI Negative Covenants

     44      

SECTION 6.01. Fundamental Changes

     44      

SECTION 6.02. Liens

     44      

SECTION 6.03. Indebtedness of Subsidiaries

     47      

SECTION 6.04. Anti-Corruption Laws and Sanctions

     48      

SECTION 6.05. Financial Covenant

     48      

SECTION 6.06. Investments in Unrestricted Subsidiaries

     48   

ARTICLE VII Events of Default

     48      

SECTION 7.01. Events of Default

     48      

SECTION 7.02. Acceleration

     50   

ARTICLE VIII The Administrative Agent

     50   

ARTICLE IX Miscellaneous

     53      

SECTION 9.01. Notices

     53      

SECTION 9.02. Waivers; Amendments

     54      

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     55      

SECTION 9.04. Successors and Assigns

     57      

SECTION 9.05. Survival

     61      

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     61      

SECTION 9.07. Severability

     62      

SECTION 9.08. Right of Setoff

     62      

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     62      

SECTION 9.10. WAIVER OF JURY TRIAL

     63      

SECTION 9.11. Headings

     63      

SECTION 9.12. Confidentiality

     63      

SECTION 9.13. Electronic Execution of Assignments and Certain Other Documents

     64      

SECTION 9.14. USA PATRIOT Act

     64      

SECTION 9.15. Subsidiary Guarantors

     64      

SECTION 9.16. Interest Rate Limitation

     65      

SECTION 9.17. No Advisory or Fiduciary Responsibility

     65   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page    SCHEDULES:      

Schedule 1.01A – Commitments

      Schedule 1.01B – Pricing Schedule       Schedule 6.02 – Existing Liens   
   Schedule 6.03 – Existing Subsidiary Indebtedness       EXHIBITS:      
Exhibit A – Form of Assignment and Assumption       Exhibit B – Form of
Subsidiary Guaranty       Exhibit C-1 – Form of U.S. Tax Certificate
(Foreign Lenders That Are Not Partnerships)       Exhibit C-2 – Form of U.S. Tax
Certificate (Foreign Participants That Are Not Partnerships)       Exhibit C-3 –
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)      
Exhibit C-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)       Exhibit D-1 – Form of Borrowing Request       Exhibit D-2 –
Form of Interest Election Request       Exhibit E – Form of Note       Exhibit F
– Form of Compliance Certificate       Exhibit G – Form of Solvency Certificate
  

 

iii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of December 19, 2014
among SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (the “Borrower”), the
LENDERS from time to time party hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

RECITALS:

1. Pursuant to that certain purchase and sale agreement dated as of October 14,
2014 (together with the schedules, annexes and exhibits thereto, and as amended,
restated, amended and restated, supplemented or otherwise modified, the
“Purchase and Sale Agreement”) between SWN Production Company, LLC, a Texas
limited liability company formerly known as Southwestern Energy Production
Company, a Texas corporation (the “Buyer”), and Chesapeake Appalachia L.L.C., an
Oklahoma limited liability company (the “Seller”), the Buyer agreed to purchase
all of the Seller’s right, title and interest in and to certain oil, gas and
mineral properties and related assets as described in the Purchase and Sale
Agreement (such properties and assets, the “Acquired Assets”) for the aggregate
cash consideration set forth in the Purchase and Sale Agreement (the
“Acquisition Consideration”, and such transaction, the “Acquisition”).

2. To consummate the transactions contemplated by the Purchase and Sale
Agreement, and in order to fund a portion of the Acquisition Consideration, the
Borrower (i) expects to (A) issue (x) senior unsecured notes issued by the
Borrower or a Subsidiary through a public offering or private placement and/or
(y) equity or equity-linked securities in a public offering or private placement
(clauses (x) and (y) together, a “Permanent Financing”) and/or (B) borrow senior
unsecured loans under a bridge facility (the “Bridge Facility”) as provided in
that certain commitment letter dated as of October 14, 2014 among the Borrower,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
other parties thereto from time to time, in an aggregate principal amount of up
to $5,000,000,000 (as such amount may be reduced from time to time in accordance
with the terms thereof, including upon the effectiveness of this Agreement, as
more fully set forth herein) and (ii) has requested that the Lenders commit to
provide a senior unsecured term loan facility in an aggregate principal amount
of $500,000,000, as such amount may be reduced in accordance with the terms of
this Agreement.

3. The Lenders are willing to provide the term loan facility described in clause
(ii) above on the terms and subject to the conditions set forth in this
Agreement.

4. The parties hereto therefore agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquired Assets” has the meaning assigned to such term in the Recitals hereto.

“Acquisition” has the meaning assigned to such term in the Recitals hereto.

“Acquisition Consideration” has the meaning assigned to such term in the
Recitals hereto.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor in such
capacity pursuant to Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced from time to time pursuant to the terms and conditions
hereof. As of the Effective Date, the Aggregate Commitment is $500,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Annual Audited Financial Statements” has the meaning assigned to such term in
Section 3.03(a).

“Anti-Corruption Laws” means any Requirement of Law applicable to the Borrower
or its Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) and
Executive Order 13224 (effective September 24, 2001).

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage represented by (i) if the Borrowing has not occurred (or the
Aggregate Commitment has terminated without a Borrowing), such Lender’s
Commitment over the Aggregate Commitment (or in effect at the time of
termination, as applicable) and (ii) if the Borrowing has occurred, the
outstanding principal amount of such Lender’s Loan over the aggregate
outstanding principal amount of all Lenders’ Loans at such time (or if the Loans
have been repaid in full, the respective amounts in effect immediately before
such repayment).

“Applicable Rate” means, for any day, (a) with respect to ABR Loans, the per
annum rate set forth in Schedule 1.01B under the heading “ABR Margin” and
(b) with respect to Eurodollar Loans, the per annum rate set forth in Schedule
1.01B under the heading “Eurodollar Margin”, in each case based upon the Moody’s
Rating and the S&P Rating (each as defined in Schedule 1.01B) applicable on such
day.

 

2



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the following officers of the Borrower: the
Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer, or any Executive Vice President, Senior Vice President or General
Manager and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Borrower designated in or pursuant to an agreement between the
Borrower and the Administrative Agent.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the Recitals hereto.

“Borrowing” means (i) initially, the borrowing of Loans pursuant to Section 2.01
and (ii) at any time from and after such borrowing, a group of Loans or portions
thereof (pro rata among all Lenders) of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 which, if in writing, is substantially in the form attached
hereto as Exhibit D-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Officer.

“Bridge Facility” has the meaning assigned to such term in the Recitals hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease” of a Person means any lease of Property, except oil and gas
leases, by such Person as lessee that would be capitalized on a balance sheet of
such Person prepared in accordance with GAAP; provided that any lease that was
treated as an operating lease under GAAP at the time it was entered into that
later becomes a capital lease as a result of a change in GAAP during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.

“Capital Lease Obligations” of a Person means the amount of the obligations of
such Person under Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Change of Control” means that (a) any Person or group (within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) shall
beneficially own, directly or indirectly, 25% or more of the common stock or
other voting securities of the Borrower; or (b) Continuing Directors shall fail
to constitute a majority of the Board of Directors of the Borrower. For purposes
of the foregoing, “Continuing Director” means an individual who (x) is a member
of the Board of Directors of the Borrower on the date of this Agreement or
(y) is nominated to be a member of such Board of Directors after the date hereof
by a majority of the Continuing Directors then in office.

“Change of Control Offer” has the meaning assigned to such term in
Section 2.11(c).

“Change of Control Payment” has the meaning assigned to such term in
Section 2.11(c).

“Change of Control Payment Date” has the meaning assigned to such term in
Section 2.11(c)(i)(B).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Closing Date” has the meaning assigned to such term in Section 4.02.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder. The initial amount of each Lender’s Commitment is set
forth on Schedule 1.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Tangible Assets” means the total assets of the Borrower and
its Restricted Subsidiaries as of the most recent fiscal quarter end for which a
consolidated balance sheet of the Borrower and its Subsidiaries is available,
minus all current liabilities (excluding the current portion of any long-term
debt) of the Borrower and its Restricted Subsidiaries reflected on such balance
sheet and minus total goodwill and other intangible assets of the Borrower and
its Restricted Subsidiaries reflected on such balance sheet, all calculated on a
consolidated basis in accordance with GAAP but without giving effect to any
non-cash charge after the date hereof resulting from any write-down of the
Borrower’s oil and gas properties to the full cost ceiling limitations required
by the full cost method of accounting for such properties.

 

4



--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person (a) assumes, guarantees, endorses (other than
for collection in the ordinary course of business), contingently agrees to
purchase or provide funds for the payment of, or otherwise becomes or is
contingently liable upon, any Indebtedness of any other Person, (b) agrees to
maintain the net worth or working capital or other financial condition or
liquidity of any other Person so as to enable such other Person to pay any
Indebtedness, or (c) otherwise assures any creditor of any other Person against
loss with respect to Indebtedness of such other Person owing to such creditor,
including any obligation of any such Person as general partner of a partnership
with respect to the liabilities of the partnership, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Party” means the Administrative Agent or any other Lender.

“Debt to Capitalization Ratio” means the ratio of (a) Total Debt to (b) the sum
of Total Debt plus Stockholders’ Equity.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Lender” means any Person that is a competitor of the Borrower
identified in writing to the Administrative Agent by Borrower from time to time
by a notice thereof to the Administrative Agent and the Lenders setting forth
such Person or Persons (or the Person or Persons previously identified that are
to be no longer considered a “Disqualified Lender”).

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

5



--------------------------------------------------------------------------------

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® Debt Domain, Syndtrak, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Environmental Laws” means all Requirements of Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 16, 2013, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the other lenders and agents party thereto from time
to time (as amended, restated, amended and restated, supplemented or otherwise
modified).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

6



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Financial Officer” means the Chief Financial Officer, Chief Accounting Officer,
Treasurer or Controller of the Borrower.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower other than a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (excluding current trade and accounts
payable incurred in the ordinary course of business), (c) Indebtedness of
others, whether or not assumed, secured by Liens on Property now or hereafter
owned or acquired by such Person, limited, however to the lesser of (x) the
amount of its liability and (y) the book value of the Property, (d) obligations
which are evidenced by notes, bonds, debentures or other similar instruments,
(e) obligations of such Person under conditional sale or other title retention
agreements related to Property acquired by such Person, (f) Capital Lease
Obligations, (g) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit, (h) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (i) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment, (j) any
other obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person, and (k) Contingent Obligations with respect to
Indebtedness of others. The Indebtedness of any Person shall not include
endorsements of checks, bills of exchange and other instruments for deposit or
collection in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Subsidiary Guarantor under any Loan Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

7



--------------------------------------------------------------------------------

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing which, if in writing, is substantially in the form attached
hereto as Exhibit D-2 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Officer.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, the respective dates that fall every three months after the beginning
of such Interest Period and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending seven days thereafter or on
the date that is one, two, three or six months (or such other period that is
twelve months or less requested by the Borrower and consented to by all of the
Lenders from time to time) thereafter, as the Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its Restricted Subsidiaries of any equity interests in
any Unrestricted Subsidiary, (b) any direct or indirect loan, advance or capital
contribution by the Borrower or any of its Restricted Subsidiaries to any
Unrestricted Subsidiary, any assumption by the Borrower or any of its Restricted
Subsidiaries of Indebtedness of any Unrestricted Subsidiary, or any purchase or
other acquisition by the Borrower or any of its Restricted Subsidiaries of any
other Indebtedness or equity participation or interest in any Unrestricted
Subsidiary, and (c) any Contingent Obligation pursuant to which the Borrower or
any of its Restricted Subsidiaries assures a creditor against loss with respect
to any Indebtedness of any Unrestricted Subsidiary.

“Investment Grade Rating” means (a) a debt rating of BBB- (or better) by S&P or
(b) a debt rating of Baa3 (or better) by Moody’s.

“IRS” means the United States Internal Revenue Service.

“Knowledge” means, with respect to the Borrower, the actual knowledge of any
Authorized Officer.

 

8



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire provided to the
Administrative Agent, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent, which office may
include any Affiliate of such Lender or any domestic or foreign branch of such
Lender or such Affiliate. Unless the context otherwise requires each reference
to a Lender shall include its applicable Lending Office.

“LIBO Rate” means, (a) for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time in its reasonable discretion)
(“LIBOR”) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if the LIBO Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or other security arrangement
(including the interest of a vendor or lessor under any conditional sale,
Capital Lease or other title retention agreement).

“Loan” has the meaning assigned to such term in Section 2.01.

“Loan Documents” means this Agreement, the Notes (if any), each Subsidiary
Guaranty (if any), each agreement executed by the Borrower or any Subsidiary
Guarantor that expressly provides that it is a Loan Document, and all
amendments, restatements, waivers, supplements or other modifications to any of
the foregoing.

“Margin Stock” has the meaning given such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Borrower to
fully and timely pay the Obligations when due or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

 

9



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means, as of any date of determination, each Restricted
Subsidiary of the Borrower that:

(a) has assets with a book value representing more than 10% of the book value of
the consolidated assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recent fiscal quarter end for which a consolidated balance
sheet of the Borrower and its Subsidiaries is available immediately prior to
such date of determination; and

(b) is responsible for more than 10% of the consolidated revenues of the
Borrower and its Restricted Subsidiaries for the most recent period of four
consecutive fiscal quarters for which a consolidated income statement of the
Borrower and its Subsidiaries is available immediately preceding such date of
determination;

provided that each such determination of such assets or revenues shall be made
after deducting all intercompany transactions which, in accordance with GAAP,
would be eliminated in preparing consolidated financial statements for the
Borrower and its Restricted Subsidiaries.

“Maturity Date” means December 17, 2016.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Net Cash Proceeds” means, with respect to any Prepayment Disposition by the
Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of cash
and cash equivalents received in connection with such Prepayment Disposition
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable Property and that is required to
be repaid in connection with such Prepayment Disposition (other than
Indebtedness under the Loan Documents or the Bridge Facility), (B) the
out-of-pocket expenses incurred by the Borrower or such Subsidiary in connection
with such Prepayment Disposition, (C) income taxes reasonably estimated to be
actually payable as a result of such Prepayment Disposition and after
recognizing the effect of any tax gain in connection with such Prepayment
Disposition, (D) all distributions and other payments required to be made to
holders of minority interests in Subsidiaries or joint ventures as a result of
such Prepayment Disposition; and (E) the deduction of appropriate amounts to be
provided by the seller as a reserve, in accordance with GAAP, or held in escrow,
in either case for adjustment in respect of the sale price or for any
liabilities associated with the Property disposed of in such Prepayment
Disposition and retained by the Borrower or any Subsidiary after such Prepayment
Disposition (provided that to the extent such amounts are released to the
Borrower or its Subsidiaries from such reserve or escrow, such amount shall
constitute Net Cash Proceeds).

 

10



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit E.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations (including interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Borrower or any Subsidiary Guarantor to any Credit Party or any indemnified
party, whether or not contingent, arising or incurred under this Agreement or
any of the other Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

“Permanent Financing” has the meaning assigned to such term in the Recitals
hereto.

“Permitted Assignee” has the meaning assigned to such term in Section 9.04(b).

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

11



--------------------------------------------------------------------------------

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Prepayment Disposition” means any Disposition by the Borrower or any of its
Subsidiaries after the date hereof of any Property (including without limitation
Dispositions of capital stock of any Subsidiary or other Person and the issuance
of capital stock by any Subsidiary) other than (a) Dispositions among the
Borrower or any of its Subsidiaries or an issuance or sale of capital stock by a
Subsidiary of the Borrower to the Borrower or to another Subsidiary of the
Borrower, (b) Dispositions of obsolete or unused assets or Dispositions of
equipment or real property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property, (c) Dispositions in the ordinary course of
business, including, without limitation, sales of crude oil, natural gas and
other petroleum hydrocarbons and the sale or exchange of interests in oil and
gas leases, in each case, in the ordinary course of business, (d) rig sale and
leasebacks in accordance with past practices and (e) other Dispositions not
referred to in clauses (a) through (d) of Property with a fair market value for
all such Dispositions after the Closing Date not to exceed $100,000,000.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate”. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Principal Transmission Facility” means any transportation or distribution
facility, including pipelines, of the Borrower or any Restricted Subsidiary
located in the United States of America, other than (i) any such facility which
in the opinion of the Board of Directors of the Borrower is not of material
importance to the business conducted by the Borrower and its Restricted
Subsidiaries taken as a whole, or (ii) any such facility in which interests are
held by the Borrower or by one or more Restricted Subsidiaries or by the
Borrower and one or more Restricted Subsidiaries and by others and the aggregate
interest held by the Borrower and all Restricted Subsidiaries does not exceed
50%.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.03(c).

“Productive Property” means any property interest owned by the Borrower or a
Restricted Subsidiary in land (including submerged land and rights in and to
oil, gas and mineral leases) located in the United States of America and
classified by the Borrower or such Restricted Subsidiary, as the case may be, as
productive of crude oil, natural gas or other petroleum hydrocarbons in paying
quantities; provided that such term shall not include any exploration or
production facilities on said land, including any drilling or producing
platform.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned or leased
by such Person.

“Public Debt Rating” shall have the meaning assigned to such term in Schedule
1.01B.

“Purchase and Sale Agreement” has the meaning assigned to such term in the
Recitals hereto.

 

12



--------------------------------------------------------------------------------

“Quarterly Unaudited Financial Statements” has the meaning assigned to such term
in Section 3.03(b)

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying Margin Stock applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(c)
of the Code.

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Aggregate Commitment at such time, and if the Aggregate
Commitments have terminated, Lenders having Loans representing more than 50% of
the aggregate outstanding principal amount of all Lenders’ Loans at such time.

“Requirement of Law” means as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. For the avoidance of doubt each Subsidiary Guarantor
and each Subsidiary that is not a Specified Subsidiary shall be a Restricted
Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or the United Nations Security Council, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
which, to the Knowledge of the Borrower, is controlled by any Person specified
in clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council.

 

13



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Seller” has the meaning assigned to such term in the Recitals hereto.

“Sole Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (i) the amount at which the assets (both tangible and intangible),
in their entirety, of such Person and its Subsidiaries, taken as a whole, would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act, exceeds such Person’s and
its Subsidiaries’ recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP), taken as a whole, determined in
accordance with GAAP consistently applied; (ii) the amount that could be
obtained by an independent willing seller from an independent willing buyer if
the assets of such Person and its Subsidiaries, taken as a whole, are sold with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises, insofar as such conditions can
be reasonably evaluated, exceeds such Person’s and its Subsidiaries’ recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP), taken as a whole, and determined in accordance with GAAP
consistently applied; (iii) such Person and its Subsidiaries, taken as a whole,
is a going concern and has sufficient capital to reasonably ensure that it will
continue to be a going concern for the period from the Closing Date through the
Maturity Date; and (iv) such Person and its Subsidiaries taken as a whole will
be able to pay their recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP), taken as a whole, determined in
accordance with GAAP consistently applied, as they mature.

“Specified Purchase and Sale Agreement Representations” means the
representations made by the Seller with respect to the Acquired Assets in the
Purchase and Sale Agreement that are material to the interest of the Lenders.

“Specified Representations” means the representations and warranties of the
Borrower set forth in Section 3.01, Section 3.02, Section 3.03(a)(i) and
(ii) and (b)(i) and (ii), Section 3.05 (with respect to Events of Defaults under
Section 7.01(b), Section 7.01(f) (but only to the extent the lenders or holders
under such Material Indebtedness have a right to accelerate such Indebtedness),
Section 7.01(g), Section 7.01(h)), Section 3.07, Section 3.11(a) and (b),
Section 3.13, Section 3.15, Section 3.16, Section 3.17, Section 3.18, and
Section 3.19.

“Specified Subsidiary” means (a) any Foreign Subsidiary or (b) any Subsidiary of
the Borrower that is (or, substantially concurrently with its designation as an
“Unrestricted Subsidiary” hereunder, will be) a master limited partnership or
limited liability company with partnership tax status that is engaged in
midstream activities, or any general partner, managing member or other entity
the substantial majority of the assets of which are equity interests in any of
the foregoing, but excluding any Subsidiary Guarantors.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from

 

14



--------------------------------------------------------------------------------

time to time to any Lender under such Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stockholders’ Equity” means, as of any date of determination, the total
stockholders’ equity of the Borrower and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP, but without giving effect to
(a) any non-cash charge after December 31, 2011 resulting from any write-down of
the Borrower’s oil and gas properties to the full cost ceiling limitations
required by the full cost method of accounting for such properties or (b) any
non-cash gain or loss on any hedging agreement resulting from the requirements
of Accounting Standards Codification 815 (or the successor to such standard or
any equivalent standard adopted after the date hereof) and any non-cash charge
on pension obligations recorded in stockholders’ equity resulting from the
requirements of Accounting Standards Codification 715 (or the successor to such
standard or any equivalent standard adopted after the date hereof).

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is a party to a Subsidiary
Guaranty as a guarantor. As of the Effective Date, there are no Subsidiary
Guarantors.

“Subsidiary Guaranty” means a guaranty of the Borrower’s obligations hereunder
in substantially the form of Exhibit B or any other form approved by the
Administrative Agent and the Borrower.

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any master agreement;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

15



--------------------------------------------------------------------------------

“Transactions” means collectively, the Acquisition, any Permanent Financings,
the Bridge Facility, the entering into of this Agreement and the other Loan
Documents on the Effective Date and the funding of the Loans on the Closing Date
and the consummation of the other transactions contemplated by this Agreement
and the other Loan Documents, and the consummation of any other transactions to
occur on or about the Closing Date or otherwise in connection with, or
contemplated by, the Acquisition and the financing thereof.

“Transaction Costs” any fees or expenses incurred by the Borrower, any of its
Subsidiaries, or any of their Affiliates in connection with the Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undrawn Fee” has the meaning assigned to such term in Section 2.12(b).

“Undrawn Fee Payment Date” has the meaning assigned to such term in
Section 2.12(b).

“Unrestricted Subsidiary” means (a) any Specified Subsidiary which the Borrower
has designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 5.09 and (b) any direct or indirect Subsidiary of
any Specified Subsidiary described in clause (a), in each case that meets the
following requirements:

(i) such Specified Subsidiary shall have no Indebtedness with recourse to the
Borrower or any Restricted Subsidiary;

(ii) such Specified Subsidiary is not party to any agreement, contract,
arrangement or understanding with the Borrower or any Restricted Subsidiary
unless the terms of any such agreement, contract, arrangement or understanding
and related transactions are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower; provided that the foregoing provision
shall not prohibit any agreements with respect to administrative and employee
services;

(iii) such Specified Subsidiary is a Person with respect to which neither the
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (A) to subscribe for additional capital stock of such Person or
(B) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results (it being understood
that any contractual arrangements between the Borrower or any of its Restricted
Subsidiaries and such Specified Subsidiary pursuant to which such Specified
Subsidiary sells products or provides services to the Borrower or such
Restricted Subsidiary in the ordinary course of business are not included in
this clause (B));

(iv) such Specified Subsidiary does not, either individually or together with
other Specified Subsidiaries that are designated as Unrestricted Subsidiaries,
own or operate, directly or indirectly, all or substantially all of the assets
of the Borrower and its Subsidiaries; and

(v) such Specified Subsidiary does not hold any equity interest in, or any
Indebtedness of, the Borrower or any Restricted Subsidiary.

If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement

 

16



--------------------------------------------------------------------------------

and any Indebtedness of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness is not permitted
to be incurred as of such date under Section 6.03 or 6.05, the Borrower shall be
in default of the applicable covenant.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(B)(3).

“Wholly-Owned Subsidiary” means a Subsidiary of the Borrower of which all issued
and outstanding equity interests (excluding directors’ qualifying shares or
similar jurisdictional requirements) is directly or indirectly owned by the
Borrower.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” is a Borrowing consisting of Eurodollar Loans).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) with respect
to the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding”.

SECTION 1.04. Accounting Terms; GAAP. All references to GAAP and terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under

 

17



--------------------------------------------------------------------------------

Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make a loan to the Borrower
(each a “Loan” and collectively the “Loans”) on the Closing Date in an amount
equal to its Applicable Percentage of the aggregate amount specified in the
Borrowing Request, provided that each Lender’s Loan shall not exceed such
Lender’s Commitment. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be ABR Loans or Eurodollar Loans as
further provided herein.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing made by the Lenders ratably in accordance with their respective
Commitments. Notwithstanding the foregoing, the failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the applicable Borrower may request in accordance
herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of 5 Eurodollar Borrowings at any time
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowing. To request the Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, facsimile
transmission or electronic mail (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 1:00 p.m., New York City time, on the date of the proposed Borrowing;
provided, however, that if the Borrower wishes to request Eurodollar Loans
having an Interest Period other than seven days, one, two, three or six months
in duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the

 

18



--------------------------------------------------------------------------------

Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of
Borrowing or of such conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each such
Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery, facsimile
transmission or electronic mail to the Administrative Agent of a written
Borrowing Request signed by the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of the Borrowing, which shall be a Business Day;

(iii) whether the Borrowing is to consist of ABR Loans or Eurodollar Loans;

(iv) in the case the Borrowing consists of Eurodollar Loans, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted]

SECTION 2.05. [Intentionally Omitted]

SECTION 2.06. [Intentionally Omitted]

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date of Borrowing by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent designated by it for such purpose by notice to the
Lenders. Upon satisfaction of the conditions set forth in Section 4.02, the
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this paragraph (a) and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such

 

19



--------------------------------------------------------------------------------

corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the Loans comprising the Borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in the Borrowing. Any payment by a
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.08. Interest Elections. (a) The Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in the Borrowing
Request. Thereafter, the Borrower may elect to continue or convert the Loans, or
a ratable portion of Loans, to Loans of a different Type or, in the case of
Eurodollar Loans, may elect Interest Periods therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, facsimile transmission or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile transmission or electronic mail to the
Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to comprise ABR Loans or Eurodollar
Loans; and

(iv) if any Borrowing is to comprise Eurodollar Loans, the Interest Period to be
applicable thereto after giving effect to such election, which Interest Period
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Election Request requests a Eurodollar Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

20



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period the group of Loans comprising such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no Loans or
portions thereof may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Loan shall be converted to an ABR Loan at
the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated pursuant to Section 2.09(b), the Aggregate Commitment shall be
automatically terminated and permanently reduced to zero upon the earlier to
occur of (i) 5:00 p.m., New York City time, on March 15, 2015, (ii) the date of
termination of the Purchase and Sale Agreement and (iii) the Borrowing on the
Closing Date.

(b) The Borrower may at any time prior to the Closing Date terminate, or from
time to time reduce, the Commitments; provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of $10,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

(d) On any date on which a Change of Control occurs, if the Commitments are then
in effect, the Aggregate Commitment shall be automatically and immediately
reduced to zero.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to the Borrower
on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender to the Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the

 

21



--------------------------------------------------------------------------------

amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request that the Loan made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note, payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loan evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to optionally prepay the Loans in whole or in part,
without premium or penalty, subject to prior notice in accordance with the
provisions of this Section 2.11(a). The Borrower shall notify the Administrative
Agent by telephonic notice (promptly confirmed by hand delivery, facsimile
transmission or electronic mail of such request) of any prepayment hereunder
this clause (a) (i) in the case of prepayment of a Borrowing of Eurodollar
Loans, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment or (ii) in the case of prepayment of a Borrowing
of ABR Loans, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Loans to be prepaid; provided
that, a notice of prepayment is given in connection with a conditional notice of
termination of the Aggregate Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of a Borrowing of the same
Type as provided in Section 2.02.

(b) Within three Business Days after the receipt of any Net Cash Proceeds from a
Prepayment Disposition, the Borrower shall prepay an aggregate principal amount
of Loans equal to 100% of such Net Cash Proceeds; provided, however, that the
Borrower shall not be required to prepay Loans with such Net Cash Proceeds as
otherwise provided in this clause (b) to the extent (and only to the extent)
that such Net Cash Proceeds are required by the terms of the Bridge Facility to
be, and are, applied to (i) reduce the commitments under the Bridge Facility or
(ii) prepay loans outstanding under the Bridge Facility. The Borrower shall
notify the Administrative Agent of the occurrence of any Prepayment Disposition
at least one (1) Business Day prior to the consummation of such Prepayment
Disposition and such notice shall be accompanied by a reasonably detailed
calculation of the anticipated Net Cash Proceeds thereof. Promptly following
receipt of such notice, the Administrative Agent shall advise the Lenders of the
occurrence of the Prepayment Disposition and the anticipated Net Cash Proceeds
thereof.

(c) On any date on which a Change of Control occurs, if Loans are outstanding,
the Borrower shall offer to the Lenders to prepay all Loans then outstanding
pursuant to the offer described below (the “Change of Control Offer”) at a price
in cash (the “Change of Control Payment”) equal to 100.0% of the aggregate
principal amount thereof plus accrued and unpaid interest to the date of the
prepayment.

 

22



--------------------------------------------------------------------------------

(i) Within 30 days following any Change of Control, the Borrower will send
notice of such Change of Control Offer to the Administrative Agent, and the
Administrative Agent shall promptly mail such notice to each Lender at the
address specified for notices in Section 9.01 and in accordance with
Section 9.01, with the following information:

(A) that a Change of Control has occurred or will occur (together with the
identification of the transaction or transactions that constitute such Change of
Control), that a Change of Control Offer is being made pursuant to this
Section 2.11(c) and that all Loans properly tendered pursuant to such Change of
Control Offer will be accepted for payment by the Borrower;

(B) the prepayment price and date of prepayment, which will be no earlier than
30 days nor later than 60 days from the date such notice is mailed or otherwise
delivered (the “Change of Control Payment Date”);

(C) that any Loans not properly accepted for prepayment pursuant to this
Section 2.11(c) will remain outstanding and continue to accrue interest;

(D) that unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans accepted for prepayment pursuant to the Change of Control
Offer will cease to accrue interest on the Change of Control Payment Date;

(E) that Lenders electing to tender Loans pursuant to the Change of Control
Offer will be required to notify the Administrative Agent thereof prior to the
close of business on the third Business Day preceding the Change of Control
Payment Date;

(F) that the Lenders will be entitled to withdraw their election to require the
Borrower to prepay such Loans, provided that the Administrative Agent receives,
not later than the close of business on the 5th Business Day preceding the date
of the Change of Control Offer notice, a written notice setting forth the name
of the Lender, the principal amount of Loans accepted for prepayment, and a
statement that such Lender is withdrawing its election to have such Loans
prepaid; and

(G) if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change or Control Offer is conditional on the occurrence of
such Change of Control.

(ii) On the Change of Control Payment Date, the Borrower will:

(A) prepay all Loans, or portions thereof, accepted for prepayment in accordance
with this Section 2.11(c) pursuant to the Change of Control Offer by depositing
with the Administrative Agent an amount equal to the aggregate Change of Control
Payment in respect of all Loans or portions thereof so accreted for prepayment,
and

(B) deliver, or cause to be delivered, to the Administrative Agent an officer’s
certificate stating that such Loans or portions thereof have been prepaid.

Notwithstanding the foregoing, the Borrower shall not be required to make a
Change of Control Offer following a Change of Control if (I) a third party makes
the Change of Control Offer in the manner,

 

23



--------------------------------------------------------------------------------

at the times and otherwise in compliance with the requirements of this
Section 2.11(c) and prepays all Loans validly accepted for prepayment under such
Change of Control Offer or (II) a notice of prepayment with respect to the Loans
has been given pursuant to this Agreement and the prepayment date specified in
such notice is the date on which such Change of Control is consummated, unless
and until there is a default in such prepayment. Notwithstanding anything to the
contrary herein, a Change of Control Offer may be made in advance of a Change of
Control, conditional upon such Change of Control, if a definitive agreement is
in place for the Change of Control at the time of making of the Change of
Control Offer.

(d) Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing, or, in the case of a prepayment in accordance
with clause (c) above, pro rata in accordance with the aggregate principal
amount of Loans accepted for prepayment. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

(b) The Borrower will pay to the Administrative Agent, for the ratable benefit
of the Lenders, a fee (the “Undrawn Fee”)in an amount equal to 0.20% of the
Aggregate Commitment, payable upon the earlier of (i) termination or expiration
of the Aggregate Commitments in accordance with the terms hereof and (ii) the
Closing Date (the “Undrawn Fee Payment Date”), calculated based on the number of
days (if any) elapsed in a 360-day year, from and including the date of this
Agreement to but excluding the Undrawn Fee Payment Date.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Undrawn Fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans or any portion thereof comprising ABR
Loans at any time shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans or any portion thereof comprising Eurodollar Loans at any time
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c) [Intentionally Omitted]

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (i) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder; provided that, during the existence of any Event of Default described
in Section 7.01(g) or 7.01(h), the interest rates set forth in clauses (i) and
(ii) shall be applicable to all Loans and other amounts outstanding hereunder
without any election or action on the part of the Administrative Agent or any
Lender.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that (i) in the
event of any repayment

 

24



--------------------------------------------------------------------------------

or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (ii) in
the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest; Illegality.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the LIBO Rate, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the Alternate Base Rate, the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Lender to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the LIBO Rate component of

 

25



--------------------------------------------------------------------------------

the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the LIBO Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered; provided that such Lender is generally seeking, or
intends generally to seek, compensation from similarly situated borrowers under
similar credit facilities (to the extent such Lender has the right under such
similar credit facilities to do so) with respect to such Change in Law regarding
capital or liquidity requirements.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, setting forth in reasonable detail the
calculation of such amount or amounts, shall be delivered to the Borrower and
shall be rebuttable presumptive evidence of such amount or amounts. The Borrower
shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

 

26



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower or any Subsidiary Guarantor under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Requirements of Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or any Subsidiary Guarantor shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

27



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Subsidiary Guarantor to a Governmental Authority pursuant to
this Section 2.17, the Borrower or any Subsidiary Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Subsidiary Guarantor has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(i)(A), (i)(B) and (i)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

28



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming

 

29



--------------------------------------------------------------------------------

exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

30



--------------------------------------------------------------------------------

(i) Defined Terms. For purposes of this Section 2.17, the term “applicable
Requirements of Law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices referred to in
Section 9.01, except that payments pursuant to Sections 2.15, 2.16, 2.17 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) The Borrower hereby irrevocably authorizes the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations due and payable to such Lender hereunder and under the other
Loan Documents resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of the Obligations due and payable to such
Lender hereunder and under the other Loan Documents and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

31



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(a) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender is a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, conditioned or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (iv) such assignment does not conflict with
applicable Requirements of Law, and (v) in the case of an assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or

 

32



--------------------------------------------------------------------------------

consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. An assignment and delegation required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and the Lender
required to make such assignment and delegation need not be a party thereto (it
being understood and agreed that such Lender shall not be deemed to make the
representations and warranties in such Assignment and Assumption if such Lender
has not executed such Assignment and Assumption).

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders on and as of (i) the
Effective Date (except for the representations and warranties in Sections
3.03(c), 3.17, 3.18 and 3.19) and (ii) on the Closing Date that:

SECTION 3.01. Organization; Powers. The Borrower and each of its Restricted
Subsidiaries are duly organized or validly formed, validly existing and in good
standing under the laws of the jurisdictions of their organization or formation
and have all requisite authority to conduct their respective businesses in each
jurisdiction in which the failure to have such authority, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Borrower and each of its Restricted Subsidiaries have full power and authority
to carry on their business as now conducted.

SECTION 3.02. Authorization and Validity. The Borrower and each Subsidiary
Guarantor has the power and authority and legal right to execute and deliver the
Loan Documents to which it is a party and to perform its obligations thereunder.
The execution and delivery by the Borrower and each Subsidiary Guarantor of the
Loan Documents to which it is a party have been duly authorized by proper
organizational proceedings, and the Loan Documents to which the Borrower is a
party constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower or such Subsidiary Guarantor in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or law, and obligations of good faith and fair dealing.

SECTION 3.03. Financial Condition. (a) The audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries as of December 31, 2011, December 31,
2012 and December 31, 2013 (collectively, the “Annual Audited Financial
Statements”) (which were heretofore delivered to the Administrative Agent and
the Lenders), in each case, (i) were prepared in accordance with GAAP in effect
on the date such statements were prepared, (ii) fairly present in all material
respects the financial position of the Borrower and its consolidated
Subsidiaries at such dates and the consolidated results of their operations and
their consolidated cash flows for the periods then ended and (iii) meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended, and
all other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act of 1933 on Form
S-1.

(b) The unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries as of March 31, 2014, June 30, 2014 and September 30, 2014
(collectively, the “Quarterly Unaudited Financial

 

33



--------------------------------------------------------------------------------

Statements”) (which were heretofore delivered to the Administrative Agent and
the Lenders), in each case, (i) were prepared in accordance with GAAP in effect
on the date such statements were prepared (subject to normal year end audit
adjustments and the absence of footnotes), (ii) fairly present in all material
respects the financial condition of the Borrower and its consolidated
Subsidiaries, at such dates and the consolidated results of operations for the
periods then ended, and (iii) meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under the Securities Act of 1933 on Form S-1.

(c) The pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower, in each case, as of December 31, 2013 and
for the most recent fiscal quarter periods for which financial statements have
been delivered pursuant to Section 3.03(b) above, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the income statement) (collectively, the “Pro Forma Financial Statements”), meet
the requirements of Regulation S-X under the Securities Act of 1933, as amended,
(including giving effect to the time periods prescribed by Rule 3-05(b)
thereunder, other than with respect to the Transactions), and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under the Securities Act of 1933 on Form S-1.

(d) Since December 31, 2013, no material adverse effect on the business,
Property, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole has occurred.

SECTION 3.04. ERISA. Each Plan is in material compliance with, and has been
administered in material compliance with, all applicable provisions of ERISA,
the Code and any other applicable federal or state law, except where the failure
to so comply would not (individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect, and no event or condition has occurred and is
continuing as to which the Borrower is under an obligation to furnish a report
to the Administrative Agent and the Lenders under Section 5.01(c) and which
would reasonably be expected (individually or in the aggregate) to have a
Material Adverse Effect.

SECTION 3.05. Defaults. No Default or Event of Default has occurred and is
continuing.

SECTION 3.06. Accuracy of Information. (a) No written information, exhibit or
report (other than projections and information of a general economic or
industry-specific nature) furnished by the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, when taken as
a whole, contains any material misstatement of fact or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances under which such statements are made and (b) all
projections furnished by the Borrower or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, when taken as a whole,
have been or will be prepared in good faith based upon reasonable assumptions at
the time such projections were so furnished.

SECTION 3.07. Regulation U. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. Margin Stock
constitutes less than 25% of the consolidated assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale or pledge or any other
restriction hereunder. No part of the proceeds of any Loan will be used to
purchase or carry any Margin Stock in violation of Regulation U or for any other
purpose that entails a violation of Regulation U.

 

34



--------------------------------------------------------------------------------

SECTION 3.08. Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other material tax returns which, to the
Knowledge of the Borrower, are required to be filed and have paid all taxes due
pursuant to said returns and all taxes due pursuant to any assessment received
by the Borrower or any Subsidiary, except (a) for such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and (b) to the extent that the failure to pay
such taxes would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.09. Liens. There are no Liens on any of the properties or assets of
the Borrower or any Restricted Subsidiary except (i) Permitted Liens and
(ii) with respect to properties and assets other than Productive Properties,
Principal Transmission Facilities and the stock of any Subsidiary, Liens that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All easements, rights of way, licenses and other real
property rights required for operation of the businesses of the Borrower and its
Restricted Subsidiaries are owned free and clear of any Lien, other than
Permitted Liens and Liens that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 3.10. Litigation. Except as disclosed in the Borrower’s filings with the
SEC, in the Borrower’s judgment, there are no actions at law or in equity
pending or, to the Knowledge of the Borrower, threatened involving the
likelihood of any judgment or liability against the Borrower or any Subsidiary
which would reasonably be expected to have a Material Adverse Effect.

SECTION 3.11. No Conflict. Neither the execution and delivery by the Borrower or
any Subsidiary Guarantor of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will conflict with or result in the breach of any of the
terms, conditions or provisions of, or constitute a default under (a) the
charter or bylaws of the Borrower or its Subsidiaries, (b) any material
indenture, loan agreement or other agreement or instrument to which the Borrower
or any of its Subsidiaries is a party or by which it may be bound, or (c) result
in creation of any Lien on any property of the Borrower or any of its
Subsidiaries.

SECTION 3.12. Approvals. No consent or authorization of, filing with, or any
other act by or in respect of any Person is required in connection with the
enforceability, execution, delivery, performance or validity of this Agreement
or the transactions contemplated hereby, except such as have been obtained or
made and are in full force and effect and such matters relating to performance
as would ordinarily be done in the ordinary course of business after the
Effective Date.

SECTION 3.13. Investment Company Status. None of the Borrower nor any Subsidiary
Guarantor is an “investment company” or “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.14. Compliance with Laws and Orders. The Borrower and its Restricted
Subsidiaries have all franchises, licenses and permits necessary for the conduct
of their respective businesses, and are in compliance with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they or their respective properties are subject, except to the extent that
failure to have, maintain or comply with any of the foregoing, individually and
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

SECTION 3.15. Anti-Terrorism Laws. Each of the Borrower and its Subsidiaries is
in compliance in all material respects with all Anti-Terrorism Laws applicable
to it or its properties.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and, to the Knowledge of the Borrower, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any Subsidiary, or (b) to the Knowledge of the Borrower, any
of the directors, officers, employees or agents of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing
Extension, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.17. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of the initial
Borrowing and after giving effect to the application of the proceeds of initial
Borrowing on the Closing Date, the Borrower and its Subsidiaries are, on a
consolidated basis, Solvent.

SECTION 3.18. Use of Proceeds. The proceeds of the initial Borrowing shall be
used on the Closing Date solely to fund, in part, (i) the Acquisition
Consideration and (ii) the Transaction Costs.

SECTION 3.19. Change of Control. As of the Closing Date, no Change of Control
has occurred.

ARTICLE IV

Conditions

SECTION 4.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date on which each of the following conditions
is satisfied (or waived in accordance with Section 9.02) (such date, the
“Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Latham & Watkins LLP, counsel for the Borrower, covering such matters
relating to the Borrower, the Loan Documents and the transactions contemplated
hereby as the Administrative Agent shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinion.

 

36



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate of the secretary
or assistant secretary of the Borrower, dated the Effective Date, certifying:

(i) that attached to such certificate are (A) a true and complete copy of the
certificate of incorporation and bylaws of the Borrower, as in full force and
effect on the Effective Date, and (B) a true and complete copy of a certificate
from the appropriate Governmental Authority of the jurisdiction of incorporation
of the Borrower certifying that the Borrower is validly existing and in good
standing in such jurisdiction, dated a recent date prior to the Effective Date;

(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors of the Borrower authorizing
the execution, delivery and performance of the Loan Documents to which the
Borrower is or is intended to be a party and the obtaining of extensions of
credit under this Agreement; and

(iii) as to the incumbency and specimen signature of each officer of the
Borrower executing the Loan Documents to which the Borrower is or is intended to
be a party;

(d) The Administrative Agent shall have received a certificate of an Authorized
Officer of the Borrower dated the Effective Date, certifying that the
representations and warranties of the Borrower contained in Article 3 (except
for the representations and warranties in Sections 3.03(c), 3.17, 3.18 and 3.19)
shall be true and correct in all material respects on and as of the Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

(e) To the extent reasonably requested by the Administrative Agent or any
Lender, in writing, at least 10 Business Days prior to the Effective Date, the
Administrative Agent or such Lender shall have received, at least five
(5) Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities or as may be required by the
internal policies of the Administrative Agent or such Lender with respect to the
Borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation the Patriot Act.

(f) The Administrative Agent, the Sole Lead Arranger and the Lenders shall have
received all fees, in an amount and at times separately agreed in writing, and
other amounts due and payable to them on or prior to the Effective Date,
including, to the extent invoiced at least three Business Days prior to the
Effective Date (or such later date as the Borrower may reasonably agree),
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document (including
the reasonable fees, disbursements and other charges of one primary counsel to
the Administrative Agent).

SECTION 4.02. Conditions Precedent to Closing. The obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02) (such date, the “Closing Date”):

(a) The Administrative Agent (or its counsel) shall have received Notes executed
by the Borrower and payable to each Lender requesting (at least one Business Day
prior to the Closing Date) a Note, duly completed and dated the Closing Date.

(b) The Specified Representations shall be true and correct in all material
respects on and as of the Closing Date, both before and after giving effect to
the Borrowing to occur on such date. The Specified Purchase and Sale Agreement
Representations shall be true and correct on and as of the Closing Date, except
to the extent that any such failure to be true and correct would not provide the
Buyer a right to terminate its obligations under the Purchase and Sale Agreement
or decline to consummate the Acquisition as a result of the breach of such
Specified Purchase and Sale Agreement Representations.

 

37



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate of an Authorized
Officer of the Borrower dated the Closing Date, certifying:

(i) as to the accuracy of the matters referred to in clause (b) above; and

(ii) as to the matter described in clause (h) below (and setting forth
reasonably detailed calculations of such compliance).

(d) The Administrative Agent, the Sole Lead Arranger and the Lenders shall have
received all fees, in an amount and at times separately agreed in writing, and
other amounts due and payable to them on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date (or such later date as the Borrower may reasonably agree),
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document (including
the reasonable fees, disbursements and other charges of one primary counsel to
the Administrative Agent).

(e) The Administrative Agent shall have received the (i) Annual Audited
Financial Statements, (ii) Quarterly Unaudited Financial Statements, (it being
agreed that the filing of such financial statements or reports with the SEC on
Form 10-Q or Form 10-K, as applicable, by the Borrower shall satisfy the
delivery requirement under this Section 4.02(e)(i) and (ii)) and (iii) the Pro
Forma Financial Statements.

(f) The Administrative Agent shall have received a solvency certificate from the
Chief Financial Officer of the Borrower, in the form of Exhibit G, certifying
that the Borrower and its Subsidiaries, taken as a whole, after giving effect to
the Transactions are Solvent.

(g) The Borrower shall have in effect a Public Debt Rating from each of S&P and
Moody’s.

(h) The Borrower shall be in pro forma compliance with Section 6.05 after giving
pro forma effect to the Transactions as of the end of the most recent fiscal
quarter for which financial statements are available.

(i) The Acquisition and the other Transactions shall be consummated
substantially concurrently with the Borrowing on the Closing Date, in all
material respects in accordance with the Purchase and Sale Agreement, and the
Purchase and Sale Agreement shall not have been amended or modified, and no
condition shall have been waived or consent granted, in any respect that is
materially adverse to the Lenders or the Sole Lead Arranger without the Sole
Lead Arranger’s prior written consent; it being understood and agreed that
(w) any decrease in the Acquisition Consideration in excess of 10% that is not
accompanied by a dollar-for-dollar reduction in the Aggregate Commitment (but
only after giving effect to any required reduction of commitments under the
Bridge Facility), (x) any increase in Acquisition Consideration (other than any
such increase made pursuant to the terms of the Purchase and Sale Agreement in
excess of 10%), (y) any amendment or modification to, waiver of or consent under
Sections 5.10, 5.14, 6.4 (except for modifications to Exhibit G of the Purchase
and Sale Agreement contemplated by clause (z) below), 6.5 or 6.6 (as it relates
to the obligations under Sections 5.10 and 5.14 of the Purchase and Sale
Agreement only) of the Purchase and Sale Agreement or (z) any modification to
Exhibit G of the Purchase and Sale Agreement, or any consent letter
countersigned by Statoil USA Onshore Properties Inc. pursuant to Section 6.4(a)
of the Purchase and Sale Agreement, that contemplates the Buyer not seeking, or
relinquishing operatorships so that it would not hold, operatorship of
substantially all of the Acquired Assets, shall in each case be deemed to be a
modification that is materially adverse to the Lenders.

 

38



--------------------------------------------------------------------------------

(j) Substantially concurrently with the Borrowing on the Closing Date, the
Borrower shall have received not less than $4,500,000,000 in gross proceeds from
(i) loans made pursuant to the Bridge Facility, (ii) any Permanent Financings
and (iii) Prepayment Dispositions (to the extent such proceeds from Prepayment
Dispositions have been applied by the Borrower to reduce the commitments under
the Bridge Facility).

ARTICLE V

Affirmative Covenants

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full (other than indemnities and other contingent obligations not then due
and payable and as to which no claim has been made), the Borrower covenants and
agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 90 days after the close of each of its
fiscal years, audited consolidated financial statements of the Borrower and its
Subsidiaries for such fiscal year, including its consolidated balance sheet as
at the end of such fiscal year and related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the previous fiscal year, and prepared in accordance with GAAP
and accompanied by an unqualified (as to going concern or the scope of the
audit) opinion of independent certified public accountants of recognized
standing, which opinion shall state that such audit was conducted in accordance
with generally accepted auditing standards and said financial statements fairly
present, in all material respects, the financial condition and results of
operation of the Borrower and its consolidated Subsidiaries on a consolidated
basis as at the end of, and for, such fiscal year in accordance with GAAP
consistently applied.

(b) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 45 days after the close of each of the
first three fiscal quarters of each of its fiscal years, unaudited consolidated
financial statements of the Borrower and its Subsidiaries for such fiscal
quarter, including its consolidated unaudited balance sheets as at the end of
such fiscal quarter and related consolidated unaudited statements of income,
stockholders’ equity and cash flows for such fiscal quarter and the then-elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by the
chief financial officer or chief accounting officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis as at
the end of, and for, the period covered thereby in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(a) and 5.01(b), a certificate of the chief
financial officer or chief accounting officer of the Borrower in the form of
Exhibit F (i) setting forth in reasonable detail the calculations required to

 

39



--------------------------------------------------------------------------------

establish whether the Borrower was in compliance with the requirements of
Section 6.05 as of the date of such financial statements and (ii) stating
whether there exists on the date of such certificate any Default or Event of
Default and, if any Default or Event of Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto.

(d) If, as of the last day of any fiscal period of the Borrower, (i) any of the
consolidated Subsidiaries of the Borrower have been designated as Unrestricted
Subsidiaries, then concurrently with any delivery of financial statements under
Section 5.01(a) or 5.01(b), as applicable, a certificate of a Financial Officer
setting forth consolidating spreadsheets that show all consolidated Unrestricted
Subsidiaries and the eliminating entries, and (ii) the Borrower does not have an
Investment Grade Rating, then concurrently with any delivery of financial
statements under Section 5.01(a) or 5.01(b), as applicable, a certificate of a
Financial Officer certifying that, except as disclosed in the Borrower’s filings
with the SEC, in the Borrower’s judgment, there are no actions at law or in
equity pending or, to the Knowledge of the Borrower, threatened involving the
likelihood of any judgment or liability against the Borrower or any Subsidiary
which would reasonably be expected to have a Material Adverse Effect.

(e) As soon as possible and in any event within ten (10) Business Days after the
Borrower has Knowledge that any of the events or conditions specified below has
occurred or exists with respect to any Plan or Multiemployer Plan, a statement,
signed by a Financial Officer, describing said event or condition and the action
which the Borrower or applicable member of the Controlled Group proposes to take
with respect thereto (and a copy of any report or notice required to be filed
with or given to the PBGC by the Borrower or applicable member of the Controlled
Group with respect to such event or condition):

(i) the occurrence of any Reportable Event with respect to any Plan, or any
waiver shall be requested under Section 412(c) of the Code for any Plan,

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan, or any action taken by the Borrower or any member of the
Controlled Group to terminate any Plan under Section 4041(c) of ERISA,

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any member of the Controlled Group of a notice from
any Multiemployer Plan that such action has been taken by PBGC with respect to
such Multiemployer Plan,

(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrower or any member of the Controlled Group that could reasonably be expected
to result in liability of the Borrower or such member under Section 4201 or 4204
of ERISA (including the obligation to satisfy secondary liability as a result of
a purchaser default) having a Material Adverse Effect, or the receipt by the
Borrower or any member of the Controlled Group of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA,

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any member of the Controlled Group to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days, or

(vi) the adoption of an amendment to any Plan that would result in the loss of
tax exempt status of the trust of which such Plan is a part if the Borrower or
any member of the Controlled Group fails to timely provide security to the Plan
in accordance with the provisions of said Sections.

 

40



--------------------------------------------------------------------------------

(f) Promptly upon the filing thereof, copies of all registration statements
(other than Form S-8 or any similar form) and annual (other than Form 11-K or
any similar form), quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the SEC.

(g) Promptly upon the furnishing thereof to all shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
furnished.

(h) Promptly upon receipt thereof, one copy of each written audit report
submitted to the Borrower or any Subsidiary by independent accountants resulting
from (i) any annual or interim audit submitted after the occurrence and during
the continuance of a Default or Event of Default and (ii) any special audit
submitted at any time, in each case, made by them of the books of the Borrower
or any Subsidiary.

(i) As soon as available and in any event not later than April 30 of each
calendar year, an audit report of the producing properties of the Borrower and
its Subsidiaries prepared by an independent firm of petroleum engineers (or
prepared internally by the Borrower and audited by an independent firm of
petroleum engineers) and in form, substance and detail as required by the SEC.

(j) Promptly, and in any event within five (5) Business Days after an Authorized
Officer obtains Knowledge thereof, notice of the occurrence of a Default or
Event of Default, specifying the nature thereof and what action the Borrower
proposes to take with respect thereto.

(k) Promptly, and in any event within ten (10) Business Days, after an
Authorized Officer obtains Knowledge thereof, the commencement of any
litigation, arbitration or governmental proceeding against the Borrower or any
Subsidiary which, in the opinion of the Borrower’s management, if adversely
determined, would have or would reasonably be expected to have a Material
Adverse Effect.

(l) Such other information (including nonfinancial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents or information required to be delivered or provided pursuant to
Section 5.01(a), (b), (e), (f) and (g) (to the extent any such documents or
information are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts the materials containing
such documents or information, or provides a link thereto, on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender has access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide to the
Administrative Agent (whether by hand delivery, facsimile transmission or
electronic mail) copies of the certificates of the Borrower’s chief financial
officer or chief accounting officer required by Sections 5.01(b) and (c).

SECTION 5.02. Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books and records in good order
in accordance with sound business practice and prepare its financial statements
in accordance with GAAP and permit the Administrative Agent or any Lender, at
its own expense, by its representatives and agents, to inspect any of the
properties, books and financial records of the Borrower and each Restricted
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Restricted

 

41



--------------------------------------------------------------------------------

Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Restricted Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals during regular
business hours as the Administrative Agent or such Lender may designate;
provided that such inquiry shall be limited to the purpose of evaluating the
Borrower’s financial condition or compliance with this Agreement.

SECTION 5.03. Conduct of Business; Existence. (a) The Borrower will, and will
cause each Restricted Subsidiary to, maintain as their principal business, taken
as a whole, the exploration, production, transportation, distribution,
refinement, processing, storage, marketing and gathering of oil and other
hydrocarbons and petroleum, and natural, synthetic or other gas and such
activities related, ancillary or incidental thereto.

(b) The Borrower will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to maintain, preserve and keep in full force and
effect (i) its existence and (ii) the rights, licenses, permits, privileges and
franchises necessary or desirable to the conduct of its business, except for any
failure to so maintain, preserve or keep in full force and effect the existence
of any Restricted Subsidiary or any item listed in clause (ii) that could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation or sale of assets
permitted under Section 6.01.

SECTION 5.04. Maintenance of Insurance. The Borrower will, and will cause each
Subsidiary to, maintain insurance with reputable insurance companies or
associations in such forms and amounts and covering such risks as are customary
for companies of established reputation and similar size engaged in similar
businesses and owning and operating similar properties (including, without
limitation, by the maintenance of adequate self-insurance reserves to the extent
customary among such companies).

SECTION 5.05. Payment of Taxes and Other Obligations. The Borrower will, and
will cause each Subsidiary to, promptly pay and discharge all Taxes, assessments
and governmental charges or levies imposed upon the Borrower or such Subsidiary,
or upon or in respect of all or any part of the property and business of the
Borrower or such Subsidiary, and all due and payable claims for work, labor or
materials which, if unpaid, might become a Lien upon any property of the
Borrower or any Subsidiary (other than claims against any such Subsidiary in a
proceeding under any bankruptcy or similar law), except to the extent that
(a) the validity thereof shall concurrently be contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary, as applicable,
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make such payment would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with (a) all Requirements of Law to which it
may be subject (other than those referred to in clause (b) below), including
(i) all provisions of ERISA which, if violated, might result in a Lien or charge
upon any property of the Borrower or any Restricted Subsidiary, (ii) all
material provisions of the Occupational Safety and Health Act of 1970 and the
rules and regulations thereunder and (iii) applicable Requirements of Law
relating to environmental standards or controls, except to the extent that
failure to maintain or comply with any of the foregoing, individually and in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (b) the Patriot Act, Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions
in all material respects. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

42



--------------------------------------------------------------------------------

SECTION 5.07. Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its properties (whether owned in fee or a leasehold interest) in good
repair, working order and condition (ordinary wear and tear excepted), and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
unless the Borrower determines in good faith that the continued maintenance of
any of its properties is no longer economically desirable or failure to so
maintain, preserve, protect or keep its properties could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used (i) to pay
a portion of the Acquisition Consideration and (ii) to pay the Transaction
Costs. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09. Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary pursuant to this
Section 5.09, each Specified Subsidiary shall be classified as a Restricted
Subsidiary.

(b) If the Borrower designates any Specified Subsidiary as an Unrestricted
Subsidiary pursuant to paragraph (c) below, the Borrower shall be deemed to have
made an Investment in such Unrestricted Subsidiary in an amount equal to the
fair market value as of the date of such designation of the consolidated assets
of such Subsidiary.

(c) The Borrower may designate, by written notice to the Administrative Agent,
any Specified Subsidiary to be an Unrestricted Subsidiary if (i) before and
after giving effect to such designation, no Default or Event of Default shall
exist, (ii) the Borrower shall be in pro forma compliance with the covenant
contained in Section 6.05 both before and after giving effect to such
designation, (iii) the deemed Investment by the Borrower in such Unrestricted
Subsidiary resulting from such designation would be permitted to be made at the
time of such designation under Section 6.06 and (iv) such Specified Subsidiary
otherwise meets the requirements set forth in the definition of “Unrestricted
Subsidiary”. Such written notice shall be accompanied by a certificate of a
Financial Officer, certifying as to the matters set forth in the preceding
sentence.

(d) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation: (i) the representations
and warranties of the Borrower contained in each of the Loan Documents are true
and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties must be true and correct in all
respects) on and as of the date of such designation as if made on and as of the
date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Section 6.03 and (iv) any Liens on Property of such Subsidiary (which shall be
deemed to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 6.02.

(e) Notwithstanding the foregoing or anything to the contrary contained herein,
no Subsidiary Guarantor shall be an Unrestricted Subsidiary.

 

43



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder have been paid in
full (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made), the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01. Fundamental Changes. The Borrower will not merge or consolidate
with or into any other Person, and the Borrower will not sell, convey, transfer,
lease or otherwise dispose of (whether in one transaction or a series of
transactions and whether directly or indirectly) all or substantially all of the
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis;
provided that:

(a) the Borrower may merge or consolidate with any other Person so long as the
Borrower is the surviving entity in such merger or consolidation; and

(b) the Borrower may (x) merge or consolidate with any other solvent entity in a
transaction in which the Borrower is not the surviving entity or (y) sell,
convey, transfer, lease or otherwise dispose of all or substantially all of the
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis
to any other solvent entity; provided that (i) the surviving, continuing,
resulting or transferee entity (the “Surviving Entity”) shall (A) expressly
assume by a written instrument reasonably satisfactory to the Administrative
Agent and the Lenders (which shall be provided with an opportunity to review and
comment upon such instrument prior to the consummation of any transaction) the
due and punctual payment of the principal of all Obligations and the due
performance and observance of all covenants, conditions and agreements on the
part of the Borrower under this Agreement, (B) deliver to the Administrative
Agent and the Lenders evidence of appropriate corporate authorization on the
part of the Surviving Entity with respect to such assumption and one or more
opinions of counsel, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, to the effect that such written instrument
has been duly authorized, executed and delivered by such Surviving Entity and
constitutes a legal, valid and binding instrument enforceable against such
Surviving Entity in accordance with its terms, and covering such other matters
as the Administrative Agent and the Lenders may reasonably request, (C) have an
Investment Grade Rating from each of Moody’s and S&P and (D) be an entity
organized and existing under the laws of the United States of America or any
State thereof or the District of Columbia, and (ii) immediately after such
merger, consolidation, sale or other disposition, no Default or Event of Default
shall exist.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on (a) any
Productive Property, (b) any Principal Transmission Facility or (c) any shares
of stock of any Subsidiary, except for the following (collectively, “Permitted
Liens”):

(a) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty or, provided the Borrower or any Restricted Subsidiary knew
or should have known of such Lien, are being actively contested in good faith
and by appropriate proceedings and for which adequate reserves shall have been
set aside on its books in accordance with GAAP;

 

44



--------------------------------------------------------------------------------

(b) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, operators’, royalty, surface damages and mechanics’ liens and other
similar liens, including Liens under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, gathering
agreements, marketing agreements, processing agreements, net profits agreements,
development agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or other geophysical permits or agreements, and other
agreements which are usual and customary in the oil and gas business, in each
case, arising in the ordinary course of business which secure payment of
obligations not more than 90 days past due or which are being contested in good
faith by appropriate proceedings;

(c) Liens incurred in the ordinary course of business (i) arising out of pledges
or deposits under workmen’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, (ii) to secure the performance of letters of credit, bids, tenders,
sales contracts, leases (including rent security deposits), statutory
obligations, surety, appeal and performance bonds, joint operating agreements or
other similar agreements and other similar obligations not incurred in
connection with the borrowing of money, the obtaining of advances or the payment
of the deferred purchase price of property or (iii) consisting of deposits which
secure public or statutory obligations of the Borrower or any Restricted
Subsidiary, or surety, custom or appeal bonds to which the Borrower or any
Restricted Subsidiary is a party, or the payment of contested taxes or import
duties of the Borrower or any Restricted Subsidiary;

(d) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Restricted Subsidiaries;

(e) Liens on drilling equipment and facilities in order to secure the financing
for the construction of such equipment and facilities not constructed as of the
date hereof; provided that such financing is not prohibited by Section 6.03;

(f) attachment, judgment and other similar Liens arising in connection with
court proceedings that would not constitute an Event of Default;

(g) Liens on property of a Restricted Subsidiary, provided such Liens secure
only obligations owing to the Borrower or a Wholly Owned Subsidiary;

(h) purchase money mortgages or other mortgages or other Liens on assets of the
Borrower or any Restricted Subsidiary securing Indebtedness hereafter incurred
by the Borrower or such Restricted Subsidiary for the acquisition of such
assets; provided that no such mortgage or other Lien shall extend to any other
property (unless such mortgage or Lien is permitted under another clause of this
Section 6.02) and the amount secured thereby shall not exceed the purchase price
of such asset plus interest, if any, accrued thereon and shall not be prohibited
by Section 6.03;

(i) Liens on property hereafter acquired (including shares of stock hereafter
acquired of any Person (including any Person in which the Borrower or any
Restricted Subsidiary already owns an interest)) existing at the time of
acquisition and liens assumed by the Borrower or a Restricted Subsidiary as a
result of a merger of another entity into the Borrower or a Restricted
Subsidiary or the acquisition by the Borrower or a Restricted Subsidiary of the
assets and liabilities of another entity, provided that in each case such Liens
shall not have been created in anticipation of such transaction;

 

45



--------------------------------------------------------------------------------

(j) any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or statute to purchase, or designate
a purchaser of or order the sale of, any property of the Borrower or any
Restricted Subsidiary upon payment of reasonable compensation therefor or to
terminate any franchise, license or other rights or to regulate the property and
business of the Borrower or any Restricted Subsidiary;

(k) easements or reservations in respect of any property of the Borrower or any
Restricted Subsidiary for the purpose of rights-of-way and similar purposes,
reservations, restrictions, covenants, party wall agreements, conditions of
record and other encumbrances (other than to secure the payment of money) and
minor irregularities or deficiencies in the record and evidence of title, which
in the reasonable opinion of the Borrower (at the time of the acquisition of the
property affected or subsequently) will not interfere in any material way with
the proper operation and development of the property affected thereby;

(l) Liens existing on the date hereof and set forth on Schedule 6.02, and any
extensions, renewals and replacements thereof, so long as there is no increase
in the Indebtedness secured thereby (other than amounts incurred to pay costs of
renewal and replacement) and no additional property (other than accessions,
improvements and replacements in respect of such property) is subject to such
Lien;

(m) Liens on property to secure all or any part of the cost of construction,
alteration or repair of any building, equipment or other improvement on all or
any part of such property, including any pipeline, or to secure any Indebtedness
incurred prior to, at the time of, or within 360 days after, the completion of
such construction, alteration or repair to provide funds for the payment of all
or any part of such cost;

(n) rights of lessors under oil, gas or mineral leases arising in the ordinary
course of business;

(o) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement and such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced (plus improvements on such property);

(p) Liens which may hereafter be attached to undeveloped real estate not
containing oil or gas reserves presently owned by the Borrower in the ordinary
course of the Borrower’s real estate sales, development and rental activities;

(q) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(r) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(s) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases;

 

46



--------------------------------------------------------------------------------

(t) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred not for speculative purposes and in the ordinary course of
business;

(u) Liens on cash and cash equivalent in favor of, and letters of credit issued
for the benefit of, counterparties to Swap Agreements securing obligations under
such Swap Agreements;

(v) Liens (other than obligations for borrowed money) created pursuant to
construction, operating and maintenance agreements, transportation agreements
and other similar agreements and related documents entered in the ordinary
course of business;

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposits or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or (iii) relating to purchase orders and other
agreements entered in the ordinary course of business;

(x) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing Indebtedness of the Borrower or any of its Restricted Subsidiaries;
provided that, immediately after giving effect to the incurrence of any such
Liens, the sum of (i) the aggregate principal amount of all Indebtedness secured
by Liens permitted under this clause (x) and outstanding at such time, plus
(ii) the aggregate principal amount of all Indebtedness of Restricted
Subsidiaries incurred under Section 6.03(e) and outstanding at such time, shall
not exceed 15% of Consolidated Net Tangible Assets (measured at the time of
creation, incurrence or assumption of such Lien based upon the financial
statements most recently available prior to such date); and

(y) Liens not otherwise permitted by the foregoing clauses of this Section 6.02;
provided that at the time such Lien is created, the Obligations will be secured
pari passu with the Indebtedness or other obligations such Lien is securing
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Lenders (drafts of which documentation shall be
furnished to the Administrative Agent and the Lenders sufficiently in advance to
provide the Administrative Agent and the Lenders with an opportunity to review
and comment thereon prior to the granting of any such Lien).

SECTION 6.03. Indebtedness of Subsidiaries. The Borrower will not permit any
Restricted Subsidiary to create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and set forth on Schedule 6.03
and renewals, extensions and refinancings thereof so long as the principal
amount of such Indebtedness is not increased (other than amounts incurred to pay
the costs of such extension, refinancing, renewal or replacement);

(c) Indebtedness owing to the Borrower or any Wholly-Owned Subsidiary;

(d) Indebtedness of any Subsidiary Guarantor; and

(e) other Indebtedness of any Restricted Subsidiary; provided that, immediately
after giving effect to the incurrence of any such Indebtedness pursuant to this
clause (e), the sum of (i) the

 

47



--------------------------------------------------------------------------------

aggregate principal amount of all Indebtedness incurred pursuant to this clause
(e) and outstanding at such time, plus (ii) the aggregate principal amount of
all Indebtedness secured by Liens permitted under Section 6.02(x) and
outstanding at such time, shall not exceed 15% of Consolidated Net Tangible
Assets (measured as of the date of creation, incurrence or assumption thereof
based upon the financial statements most recently available prior to such date).

SECTION 6.04. Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing, and the Borrower shall not directly or indirectly use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not directly or indirectly use, the proceeds of any
Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in violation of
applicable Sanctions at the time of such Borrowing, or (c) in any manner that
would result in the violation of any Sanctions at the time of such Borrowing.

SECTION 6.05. Financial Covenant. The Borrower will not permit the Debt to
Capitalization Ratio at any time to exceed 0.60 to 1.00.

SECTION 6.06. Investments in Unrestricted Subsidiaries. The Borrower will not,
and will not permit any Restricted Subsidiary to, make any Investment in any
Unrestricted Subsidiary unless (a) no Default or Event of Default shall have
occurred and be continuing before or after giving effect to such Investment,
(b) the Borrower shall be in pro forma compliance with the covenant set forth in
Section 6.05 both before and after giving effect to such Investment, and (c) the
amount of such Investment (measured as of the date such Investment is made based
upon the financial statements most recently available prior to such date),
together with the aggregate amount of all Investments made in Unrestricted
Subsidiaries since the Effective Date, shall not exceed an amount equal to 5% of
Consolidated Net Tangible Assets.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and each of the
other Loan Documents:

(a) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary Guarantor to the
Administrative Agent or any Lender in this Agreement or any other Loan Document
or in any certificate, instrument or other document delivered in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect as of the date on which made or deemed made;

(b) Payment Default. The Borrower shall fail to pay (i) any principal of any
Loan payable by the Borrower when due or (ii) any interest, fee or other amount
(other than any amount referred to in clause (i) of this paragraph) payable by
the Borrower under this Agreement or any other Loan Document within five days
after the same becomes due;

(c) Breach of Certain Covenants. (i) The breach by the Borrower of any of the
terms or provisions of Section 5.01(j),
5.03(b) (with respect to the existence of the Borrower) or Article VI (other
than Section 6.02); or

 

48



--------------------------------------------------------------------------------

(ii) the breach by the Borrower of any of the terms or provisions of
Section 6.02 that is not remedied within 10 days after the earlier to occur of
(A) receipt by the Borrower of written notice of such breach from the
Administrative Agent and (B) an Authorized Officer otherwise becoming aware of
such breach;

(d) Other Breaches of the Loan Documents. The breach by the Borrower or any
Subsidiary Guarantor (other than a breach which constitutes an Event of Default
under clauses (a), (b) or (c) of this Article VII) of any term or provision of
this Agreement or any other Loan Document which is not remedied within 30 days
after the earlier to occur of (i) receipt by the Borrower of written notice of
such breach from the Administrative Agent and (ii) an Authorized Officer
otherwise becoming aware of such breach.

(e) ERISA. An event or condition specified in Section 5.01(e) shall occur or
exist with respect to any Plan or any Multiemployer Plan and, as a result of
such event or condition, together with all other such events or conditions then
outstanding, the Borrower or any member or the Controlled Group shall incur, or
shall be reasonably likely to incur, a liability that would have a Material
Adverse Effect;

(f) Cross-Default. Failure of the Borrower or any Restricted Subsidiary to pay
any Material Indebtedness when due (after giving effect to any period of grace
set forth in any agreement under which such Indebtedness was created or is
governed); or the default by the Borrower or any Restricted Subsidiary in the
performance of any other term, provision or condition contained in any agreement
under which any Material Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any Material Indebtedness shall become due and payable or be
required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof;

(g) Voluntary Bankruptcy, etc. The Borrower or any Material Subsidiary shall
(i) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for the
Borrower or such Material Subsidiary, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or (v) take any action to authorize or
effect any of the foregoing actions set forth in this clause (g);

(h) Involuntary Bankruptcy, etc. Without the application, approval or consent of
the Borrower or the applicable Material Subsidiary, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any Material Subsidiary, or a proceeding described in clause (g)(iv) above shall
be instituted against the Borrower or any Material Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days;

(i) Judgments. The Borrower or any Material Subsidiary shall fail within 30 days
to pay, bond or otherwise discharge any final judgment or order for the payment
of money in excess of $100,000,000 (to the extent not covered by independent
third-party insurance as to which the applicable insurer has been notified of
such judgment and does not dispute coverage and is not subject to any insolvency
proceeding) which is not stayed on appeal, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or such
Material Subsidiary to enforce any such judgment; and

 

49



--------------------------------------------------------------------------------

(j) Unenforceability of Certain Loan Documents. This Agreement, any Note or any
Subsidiary Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability
thereof, or the Borrower or any Subsidiary Guarantor that is a party to such
document shall deny that it has any further liability thereunder or shall give
notice to such effect, in each case other than as expressly permitted hereunder
or thereunder or upon satisfaction in full of all the Obligations.

SECTION 7.02. Acceleration. (a) If any Event of Default described in
Section 7.01(g) or (h) occurs with respect to the Borrower, the obligations of
the Lenders to make Loans hereunder shall automatically terminate, the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender. If any other Event
of Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

(b) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.01(g) or (h) with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any

 

50



--------------------------------------------------------------------------------

capacity and (d) the Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders; further,
without limiting the generality of the foregoing clause (d), the Administrative
Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether
any Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Lender. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent, or, if no successor
Administrative Agent has been appointed, 45 days after the retiring
Administrative Agent gives notice of its intention to resign. If the
Administrative Agent (i) has become the subject of a proceeding seeking an order
for relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or (ii) has appointed for it, without the
application, approval or consent of the Administrative Agent, a receiver,
trustee, examiner, liquidator or similar official, or a proceeding described in
clause (i) above shall be instituted against the Administrative Agent, the
Administrative Agent may be removed by written notice received by the
Administrative Agent from the Required Lenders or the Borrower, such removal to
be effective on the date specified by the Required Lenders or the Borrower, as
applicable; provided that the Administrative

 

51



--------------------------------------------------------------------------------

Agent may not be removed unless, on or prior to the date of such removal, the
Administrative Agent (in its individual capacity) acting as Lender is relieved
of all of its duties as Lender, pursuant to documentation reasonably
satisfactory to the Administrative Agent. Upon any resignation or removal of the
Administrative Agent, the Required Lenders shall have the right (with, so long
as no Event of Default under Section 7.01(b), Section 7.01(g) or Section 7.01(h)
exists, the consent of the Borrower, which shall not be unreasonably withheld)
to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within 30 days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time (without the consent of any
Lender but with, so long as no Event of Default under Section 7.01(b),
Section 7.01(g) or Section 7.01(h) exists, the consent of the Borrower, which
shall not be unreasonably withheld or delayed) appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lenders and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such Administrative Agent has
accepted the appointment. Any such successor Administrative Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000
and an office in New York, New York. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

52



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

(i) if to the Borrower, to it at 10000 Energy Drive, Spring, Texas 77389-4954,
Attention of the Chief Financial Officer (Facsimile No. (832) 796-4820;
Telephone No. (832) 796-6100);

(ii) if to the Administrative Agent, to Bank of America, N.A., 135 S. LaSalle
Street, Mail Code: IL4-135-09-61, Chicago, IL 60603, Attention of Gerund Gore
(Facsimile No. 312-453-3635; Telephone No. 312-992-8588), with a copy to Bank of
America, N.A., 700 Louisiana St., TX4-213-13-15, Houston, Texas, 77002-2700,
Attention of Raza Jafferi (Facsimile No. 713-247-7701) and Bank of America,
N.A., 101 N. Tryon Street, Charlotte, NC 28255, Attention of Libby Russell
(Facsimile No. 704-409-0004; Telephone No. 980-386-8451); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II to any Lender if such Lender, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

53



--------------------------------------------------------------------------------

(c) Any party hereto may change its address, facsimile number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on an Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or any Subsidiary Guarantor, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Communications through an Electronic System other than
to the extent such damages, losses or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower or any Subsidiary
Guarantor pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any Subsidiary Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the

 

54



--------------------------------------------------------------------------------

written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
(excluding mandatory prepayments pursuant to Section 2.11(b) or
Section 2.11(c)), or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) except as expressly
provided in Section 6.01(b), release the Borrower from its obligations as
Borrower under the Loan Documents without the written consent of each Lender,
(vii) except as provided in Section 9.15(b), release all or substantially all of
the Subsidiary Guarantors from their guarantee obligations under the Subsidiary
Guaranties or (viii) except to the extent expressly provided in Section 2.11(c),
amend, modify or waive any provision relating to a Change of Control Offer after
notice in respect of such Change of Control Offer has been delivered to the
Administrative Agent, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement in accordance with Section 2.19(b).

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Sole Lead Arranger and their respective Affiliates (including the
reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent) in connection with the preparation, due diligence,
administration, syndication and distribution (including via an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

55



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Sole Lead
Arranger, each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including any reasonable legal expenses of one firm of counsel
for all Indemnitees, taken as a whole, and, if reasonably necessary, one firm of
local counsel in each appropriate jurisdiction and one firm of regulatory
counsel in each appropriate jurisdiction, in each case for the Indemnitees,
taken as a whole, and, in the case of an actual or perceived conflict of
interest (as reasonably determined by an indemnified party), one additional firm
of counsel in each relevant jurisdiction for the affected Indemnitees similarly
situated, taken as a whole, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, (iv) the Transactions or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) any material
breach of the express obligations of such Indemnitee under the Loan Documents
pursuant to a claim initiated by the Borrower or any Subsidiary Guarantor or
(z) any dispute solely between or among Indemnitees (not arising as a result of
any act or omission by the Borrower or any of its Subsidiaries or Affiliates),
other than claims against any Lender in its capacity as, or in fulfilling its
role as, the Administrative Agent, Sole Lead Arranger or any similar role under
the Loan Documents. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Lender, under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Lender in its capacity as such.

(d) No Indemnitee shall be liable for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee (as determined by a
court of competent jurisdiction in a final, non-appealable judgment).

(e) To the extent permitted by applicable Requirements of Law, no party hereto
shall assert, or permit any of its Affiliates or Related Parties to assert, and
each party hereto hereby waives, any claim against each such other Person on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result

 

56



--------------------------------------------------------------------------------

of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that nothing contained in this paragraph (d) shall
limit the indemnification obligations of the Borrower set forth in paragraph
(b) of this Section 9.03, including the Borrower’s obligation to indemnify each
Indemnitee for special, indirect, consequential or punitive damages incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of the matters described in clauses (i), (ii) and (iii) of such paragraph
(b).

(f) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
expressly provided in Section 6.01, no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and, except as specified herein, any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, (x) prior
to the Closing Date, any Lender may assign to one or more Persons (other than an
Ineligible Institution or a Disqualified Lender) no more than 49% (or such
greater amount as the Borrower shall approve in its sole and absolute
discretion) of its rights and obligations under this Agreement (including 49%
(or such greater amount) of its Commitments) and (y) after the Closing Date any
Lender may assign to one or more Persons (other than an Ineligible Institution
or a Disqualified Lender) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Loans at the time owing to
it), in each case, with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required if
an Event of Default under
Section 7.01(b), Section 7.01(g) or Section 7.01(h) has occurred and is
continuing; and

(B) the Administrative Agent;

provided that no consent of the parties above shall be required for an
assignment to an assignee that is a Lender, an Affiliate of a Lender, an
Approved Fund or a Permitted Assignee.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or a Permitted Assignee or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such

 

57



--------------------------------------------------------------------------------

assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable Requirements of Law, including
Federal and state securities laws; and

(E) no assignment shall be permitted if, as of the date thereof, any event or
circumstance exists which would result in the Borrower being obligated to pay
any greater amount hereunder to the assignee than the Borrower is obligated to
pay to the assigning Lender.

For the purposes of this Section 9.04(b), the terms “Approved Fund”, “Ineligible
Institution” and “Permitted Assignee” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person or (b) the Borrower, any of
its Subsidiaries or any of its Affiliates.

“Permitted Assignee” means those financial institutions party to the Existing
Credit Agreement on November 21, 2014 and such other financial institutions as
shall have been approved by the Borrower on or prior to such date.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations

 

58



--------------------------------------------------------------------------------

under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(e) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution or a Disqualified Lender,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the

 

59



--------------------------------------------------------------------------------

benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to the Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Disqualified Lenders. (i) No assignment shall be made to any Person that was
a Disqualified Lender as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless the
Borrower has consented to such assignment in its sole and absolute discretion in
which case such Person will not be considered a Disqualified Lender for the
purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to the definition of
“Disqualified Lender”), (x) such assignee shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment in violation of this clause (e)(i) shall not be void, but the other
provisions of this clause (e) shall apply.

(ii) If any assignment is made to any Disqualified Lender without the Borrower’s
prior consent in violation of clause (i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) prepay outstanding Loans held by such Disqualified
Lender by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Loans, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (B) require such Disqualified Lender to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement to one or more Persons at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or

 

60



--------------------------------------------------------------------------------

participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any bankruptcy, insolvency or similar laws (a “Plan”), each
Disqualified Lender party hereto hereby agrees (1) not to vote on such Plan,
(2) if such Disqualified Institution does vote on such Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other bankruptcy, insolvency or
similar laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
bankruptcy, insolvency or similar laws) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on an Electronic System, including that
portion of the Electronic System that is designated for “public side” Lenders
and/or (B) provide the DQ List to each Lender requesting the same.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed

 

61



--------------------------------------------------------------------------------

counterpart of a signature page of this Agreement by facsimile, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
and the Administrative Agent after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Credit Party or any Related Party of any Credit Party in any way relating to
this Agreement or any other Loan Document or the Transactions, in any forum
other than the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, or the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Subsidiary Guarantor or their properties in
the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

62



--------------------------------------------------------------------------------

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) or as may be required by
applicable Requirements of Law or by any subpoena or similar legal process, in
which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any governmental or bank regulatory authority
exercising examination or regulatory authority, to the extent practicable and
not prohibited by applicable Requirements of Law, promptly notify the Borrower
in advance of such disclosure, (iii) to any other party to this Agreement,
(iv) in connection with the exercise of any remedies under this Agreement or any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(v) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap, derivative or securitization transaction relating to the
Borrower and its obligations, (vi) with the consent of the Borrower or (vii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower, any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential;
provided further that (notwithstanding the foregoing) no such nonpublic
information which contains projections or forecasts with respect to the Borrower
or any of its Affiliates shall be disclosed, disseminated or otherwise made
available pursuant to clause (vii) above. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

63



--------------------------------------------------------------------------------

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER, ITS SUBSIDIARIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN
THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH APPLICABLE
REQUIREMENTS OF LAW.

SECTION 9.13. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments, Borrowing Requests or waivers and
consents) shall be deemed to include Electronic Signatures, the electronic
matching of assignment terms and contract formations on Electronic Systems
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Subsidiary Guarantor
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and each Subsidiary
Guarantor, which information includes the name and address of the Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrower and each Subsidiary Guarantor in accordance with the
Patriot Act.

SECTION 9.15. Subsidiary Guarantors.

(a) The Borrower may, but is not required to, at any time upon five (5) Business
Days’ written notice to the Administrative Agent, cause any of its Restricted
Subsidiaries to become a Subsidiary Guarantor by causing such Restricted
Subsidiary to execute and deliver to the Administrative Agent a Subsidiary
Guaranty.

(b) So long as no Default or Event of Default has occurred and is continuing
under the Loan Documents (or would result from such release), (i) if all of the
capital stock of a Subsidiary Guarantor that is owned by the Borrower or a
Subsidiary is sold or otherwise disposed of in a transaction or transactions
permitted by this Agreement or (ii) in the event that, immediately after giving
effect to the release of any Subsidiary Guarantor’s Subsidiary Guaranty, all of
the Indebtedness of the Subsidiaries is permitted under Section 6.03 (assuming
for this purpose that all such Indebtedness is incurred at such time), then, in
each case, promptly following the Borrower’s request, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from its Subsidiary
Guaranty. In connection with any

 

64



--------------------------------------------------------------------------------

release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to the Borrower,
at the Borrower’s expense, all documents that the Borrower shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

    SOUTHWESTERN ENERGY COMPANY, as Borrower     By  

    /s/ R. Craig Owen

      Name: R. Craig Owen       Title: Senior Vice President and Chief      
          Financial Officer

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

    BANK OF AMERICA, N.A., as Administrative Agent     By  

            /s/ Denise Jones

      Name: Denise Jones       Title: Assistant Vice President

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

            /s/ Raza Jafferi

  Name: Raza Jafferi   Title: Vice President

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By  

            /s/ Muhammad Hasan

  Name: Muhammad Hasan   Title: Vice President

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By  

        /s/ Charles Randall

  Name: Charles Randall   Title: Managing Director

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By  

        /s/ L. O’Connell

  Name: L. O’Connell   Title: Director By  

        /s/ R. Neville

  Name: R. Neville   Title: Director

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By  

        /s/ Ivan Davey

  Name: Ivan Davey   Title: Vice President

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By  

        /s/ Melissa Guzmann

  Name: Melissa Guzmann   Title: Vice President

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By  

        /s/ Mark Oberreuter

  Name: Mark Oberreuter   Title: Vice President

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By  

        /s/ Nicolas Rabier

  Name: Nicolas Rabier   Title: Managing Director By  

        /s/ Ade Adedeji

  Name: Ade Adedeji   Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By  

        /s/ Leon Mo

  Name: Leon Mo   Title: Authorized Signatory

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By  

        /s/ James D. Weinstein

  Name: James D. Weinstein   Title: Managing Director

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By  

        /s/ Rhianna Disch

Name:   Rhianna Disch Title:   Vice President

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By  

        /s/ Dixon Schultz

  Name: Dixon Schultz   Title: Managing Director By  

        /s/ Michael Willis

  Name: Michael Willis   Title: Managing Director

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By  

            /s/ Kristan Spivey

  Name: Kristan Spivey   Title: Authorized Signatory

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By  

            /s/ DeVon J. Lang

  Name: DeVon J. Lang   Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By  

            /s/ Daria Mahoney

  Name: Daria Mahoney   Title: Authorized Signatory By  

            /s/ William M. Reid

  Name: William M. Reid   Title: Authorized Signatory

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

            /s/ Devin S. Eaton

  Name: Devin S. Eaton   Title: Relationship Manager

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By  

            /s/ Joe Hykle

  Name: Joe Hykle   Title: Senior Vice President By  

            /s/ Asulv Tveit

  Name: Asulv Tveit   Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By  

            /s/ Larry Hayes

  Name: Larry Hayes   Title: Director – Energy Finance

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By  

            /s/ Jay Fort

  Name: Jay Fort   Title: Senior Vice President

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By  

            /s/ Tom Byargeon

  Name: Tom Byargeon   Title: Managing Director

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

US BANK National Association, as a Lender By  

            /s/ Patrick Jeffrey

  Name: Patrick Jeffrey   Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By  

            /s/ John Dravenstott

  Name: John Dravenstott   Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By  

            /s/ Alexandre Huet

  Name: Alexandre Huet   Title: Managing Director

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.01A

COMMITMENTS

 

LENDER

   COMMITMENT  

Bank of America, N.A.

   $ 45,000,000   

JPMorgan Chase Bank, N.A.

   $ 40,000,000   

Wells Fargo Bank, National Association

   $ 40,000,000   

The Royal Bank of Scotland Finance (Ireland)

   $ 40,000,000   

Citibank, N.A.

   $ 40,000,000   

Bank of Montreal

   $ 23,500,000   

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 23,500,000   

BNP Paribas

   $ 23,500,000   

Mizuho Bank, Ltd.

   $ 23,500,000   

Sumitomo Mitsui Banking Corporation

   $ 23,500,000   

Compass Bank

   $ 17,500,000   

Crédit Agricole Corporate and Investment Bank

   $ 17,500,000   

Royal Bank of Canada

   $ 17,500,000   

Branch Banking and Trust Company

   $ 12,500,000   

Canadian Imperial Bank of Commerce, New York Branch

   $ 12,500,000   

Comerica Bank

   $ 12,500,000   

DNB Capital LLC

   $ 12,500,000   

Fifth Third Bank

   $ 12,500,000   

HSBC Bank USA, N.A.

   $ 12,500,000   

PNC Bank, National Association

   $ 12,500,000   

U.S. Bank National Association

   $ 12,500,000   

KeyBank National Association

   $ 12,500,000   

Société Générale

   $ 12,500,000   

AGGREGATE COMMITMENT

   $ 500,000,000   



--------------------------------------------------------------------------------

SCHEDULE 1.01B

PRICING SCHEDULE

 

Applicable

Rate

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status  

Eurodollar Margin

     1.250 %      1.375 %      1.500 %      1.625 %      1.750 % 

ABR Margin

     0.250 %      0.375 %      0.500 %      0.625 %      0.750 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Moody’s Rating is Baal
or better or the S&P Rating is BBB+ or better.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Moody’s Rating is Baa2 or better or
the S&P Rating is BBB or better.

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Moody’s Rating is
Baa3 or better or the S&P Rating is BBB- or better.

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Moody’s Rating is Bal or better or the S&P Rating is BB+ or better.

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured debt rating.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s long-term issuer credit rating.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Status based on the then-current Moody’s Rating and S&P Rating (the
“Public Debt Rating”). The credit rating in effect on any date for the purposes
of this Schedule is the credit rating in effect at the close of business on such
date. If at any time the Borrower has no Public Debt Rating, Level V Status
shall exist.

If the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the rating next below the higher of the
split-ratings will apply. If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt



--------------------------------------------------------------------------------

obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.03

EXISTING SUBSIDIARY INDEBTEDNESS

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

  

2.      Assignee:

  

 

      [and is [a Lender][an Affiliate/Approved Fund of [identify
Lender]][Permitted Assignee]] 1

3.      Borrower:

   Southwestern Energy Company

4.      Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement

5.      Credit Agreement:

   The Term Loan Credit Agreement dated as of December 19, 2014 among
Southwestern Energy Company, the Lenders party thereto and Bank of America,
N.A., as Administrative Agent

 

1  Select as applicable.

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

  6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans2

$

   $    %

$

   $    %

$

   $    %

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

2  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

Consented to3 and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

[Consented to:]4 SOUTHWESTERN ENERGY COMPANY By:  

 

Name:  

 

Title:  

 

 

3  No consent from the Administrative Agent or the Borrower is required for an
assignment to an assignee that is a Lender, an Affiliate of a Lender, an
Approved Fund or a Permitted Assignee.

4  To be added only when the consent of the Borrower is required by Section
9.04(b)(i)(A) of the Credit Agreement.

 

Exhibit A, Page 3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as

 

Annex I to Exhibit A, Page 1



--------------------------------------------------------------------------------

delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

[Remainder of this page intentionally left blank.]

 

Annex I to Exhibit A, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of [                    ]
by [                    ], a [                    ] (together with any other
entity that may from time to time become party hereto by signing a counterpart
hereof, collectively the “Subsidiary Guarantors” and each a “Subsidiary
Guarantor”), in favor of Bank of America, N.A., a national banking association,
as administrative agent (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, Southwestern Energy Company, a Delaware corporation (the “Borrower”),
various financial institutions (the “Lenders”) and the Administrative Agent have
entered into a Term Loan Credit Agreement dated as of December 19, 2014 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
an extension of credit to be made by the Lenders to the Borrower;

WHEREAS, the Borrower desires that the Subsidiary Guarantors execute and deliver
this Guaranty pursuant to Section 9.15 of the Credit Agreement; and

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Subsidiary Guarantors, and because each Subsidiary
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Subsidiary Guarantors is willing to guarantee
the obligations of the Borrower under the Credit Agreement and other Loan
Documents;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Credit Agreement Definitions. Capitalized terms used herein but not
defined herein shall have the respective meanings set forth in the Credit
Agreement.

SECTION 2. Representations and Warranties. Each Subsidiary Guarantor represents
and warrants that (a) as of the date hereof, each of the representations and
warranties in the Credit Agreement and the other Loan Documents, insofar as they
relate to such Subsidiary Guarantor, are true and correct in all respects
(except to the extent such representations and warranties relate solely to an
earlier date) and (b) such Subsidiary Guarantor will derive substantial direct
or indirect benefits from the extension of credit to the Borrower provided for
under the Credit Agreement.

SECTION 3. The Guaranty. Subject to Section 9 hereof, each Subsidiary Guarantor
hereby absolutely and unconditionally guarantees, jointly with the other
Subsidiary Guarantors and severally, as primary obligor and not as merely
surety, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or early termination or otherwise, and at all
times thereafter) of all of the Obligations (hereafter referred to as
“Guaranteed Obligations”). Upon failure by the Borrower to pay punctually any of
the Guaranteed Obligations, each Subsidiary Guarantor agrees that it shall
forthwith on written demand pay to the Administrative Agent the amount not so
paid at the place and in the manner specified in the Credit Agreement. This
Guaranty is a guaranty of payment and not of collection. Each Subsidiary
Guarantor waives any right to require the Administrative Agent or any Lender to
attempt to collect from, or to sue the Borrower, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

SECTION 4. Guaranty Unconditional. Subject to Sections 9 and 11 hereof, the
obligations of each Subsidiary Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

  (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Guaranteed Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Guaranteed Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Guaranteed Obligations;

 

  (ii) any modification or amendment of, supplement to or waiver under the
Credit Agreement or any other Loan Document or any waiver under any of the
foregoing;

 

  (iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Borrower under the Credit Agreement or any
other Loan Document or any obligation of any other guarantor of any of the
Guaranteed Obligations;

 

  (iv) any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or the assets of any of the foregoing, or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

 

  (v) the existence of any claim, setoff or other right which such Subsidiary
Guarantor may have at any time against the Borrower, any other guarantor of any
of the Guaranteed Obligations, any Credit Party or any other Person, whether in
connection herewith or any unrelated transaction;

 

  (vi) any invalidity or unenforceability relating to or against the Borrower,
or any other guarantor of any of the Guaranteed Obligations, for any reason
related to the Credit Agreement or any other Loan Document, or any Requirement
of Law purporting to prohibit the payment by the Borrower, or any other
guarantor of the Guaranteed Obligations of the principal of or interest on the
Notes or any other amount payable by the Borrower under the Credit Agreement or
any other Loan Document; or

 

  (vii) any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, any Credit Party or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of such Subsidiary
Guarantor’s obligations hereunder, except as provided in Section 5.

SECTION 5. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each Subsidiary Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Aggregate Commitment shall have terminated or
expired. If at any time any payment of the principal of or interest on the Notes
or any other amount payable by the Borrower under the Credit Agreement or any
other Loan Document, or by any Subsidiary Guarantor hereunder, is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, each Subsidiary Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

SECTION 6. Waivers. Each Subsidiary Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against the Borrower, any other guarantor
of any of the Guaranteed Obligations or any other Person.

SECTION 7. Subrogation. Each Subsidiary Guarantor hereby agrees not to assert
any right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against the Borrower
arising out of or by reason of this Guaranty or the obligations hereunder,
including, without limitation, the payment or securing or purchasing of any of
the Guaranteed Obligations by any of the Subsidiary Guarantors, unless and until
the Guaranteed Obligations are indefeasibly paid in full and the Aggregate
Commitment has terminated.

SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement or any other Loan Document
shall nonetheless be payable by each of the Subsidiary Guarantors hereunder
forthwith on demand by the Administrative Agent.

SECTION 9. Limitation on Obligations.

(a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Subsidiary Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by any Subsidiary Guarantor, the Administrative Agent or any other Credit Party,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Subsidiary Guarantor’s “Maximum
Liability”). This Section 9(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent not subject
to avoidance under applicable law, and neither a Subsidiary Guarantor nor any
other Person shall have any right or claim under this Section 9(a) with respect
to the Maximum Liability, except to the extent necessary so that the obligations
of each Subsidiary Guarantor hereunder shall not be rendered voidable under
applicable law.

(b) Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of such Subsidiary
Guarantor, and may exceed the aggregate Maximum Liability of all other
Subsidiary Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Administrative Agent hereunder. Nothing in this Section 9(b)
shall be construed to increase any Subsidiary Guarantor’s obligations hereunder
beyond its Maximum Liability.

(c) If any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”) shall make any
payment or payments under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made by such Paying Subsidiary Guarantor. For
the purposes hereof, each Non-Paying Subsidiary Guarantor’s “Pro Rata Share”
with respect to any such payment by a Paying Subsidiary Guarantor shall be
determined as of the date on which such payment was made by reference to

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

the ratio of (i) such Non-Paying Subsidiary Guarantor’s Allocable Amount (as
defined below) to (ii) the sum of the Allocable Amounts of all Subsidiary
Guarantors hereunder (including such Paying Subsidiary Guarantor) (as determined
immediately prior to the making of such payment or payments). As of any date of
determination, the “Allocable Amount” of any Subsidiary Guarantor shall be equal
to the excess of the fair saleable value of the property of such Subsidiary
Guarantor over the total liabilities of such Subsidiary Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Subsidiary
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Subsidiary
Guarantors as of such date in a manner to maximize the amount of such
contributions. Nothing in this Section 9(c) shall affect any Subsidiary
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Subsidiary Guarantor’s Maximum Liability). Each
Subsidiary Guarantor covenants and agrees that its right to receive any
contribution under this Guaranty from a Non-Paying Subsidiary Guarantor shall be
subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Section 9(c) are for the benefit of the Credit Parties
and the Subsidiary Guarantors and may be enforced by any of them in accordance
with the terms hereof.

SECTION 10. Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the following order unless a court of competent
jurisdiction shall otherwise direct:

(a) FIRST, to payment of all out-of-pocket expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations;

(b) SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees; and

(c) THIRD, to payment of any other Guaranteed Obligations.

SECTION 11. Release of Guarantor. Notwithstanding anything to the contrary
herein, a Subsidiary Guarantor will be unconditionally and absolutely released
and discharged from its obligations under this Guaranty upon the delivery by the
Administrative Agent of documentation providing for such release following a
valid request under Section 9.15(b) of the Credit Agreement.

SECTION 12. Notices. Any notice or communication required or permitted hereunder
shall be given as provided in Section 9.01 of the Credit Agreement, addressed
(a) to the Administrative Agent at the address listed in Section 9.01(a)(ii) of
the Credit Agreement and (b) to each Subsidiary Guarantor at the address set
forth under its name on the signature pages hereto (or to any Subsidiary
Guaranty Supplement (as defined below)) or to such other address or to the
attention of such other Person as hereafter shall be designated in writing by
the applicable party sent in accordance herewith.

SECTION 13. No Waivers. No failure or delay by the Administrative Agent in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

SECTION 14. No Duty to Advise. Each Subsidiary Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

and extent of the risks that such Subsidiary Guarantor assumes and incurs under
this Guaranty, and agrees that the Administrative Agent does not have any duty
to advise such Subsidiary Guarantor of information known to it regarding those
circumstances or risks.

SECTION 15. Successors and Assigns. No Subsidiary Guarantor may assign or
delegate any of its rights or obligations hereunder, but this Guaranty and such
obligations shall be fully binding upon the successors of such Subsidiary
Guarantor, as well as such Subsidiary Guarantor. This Guaranty shall apply to
and inure to the benefit of each Credit Party and its successors and permitted
assigns. Without limiting the generality of the immediately preceding sentence,
each Credit Party may, to the extent and in the manner provided for in
Section 9.04 of the Credit Agreement, assign, grant a participation in, or
otherwise transfer any of the Guaranteed Obligations held by it or any portion
thereof, and each Credit Party may, to the extent and in the manner provided for
in the Credit Agreement, assign or otherwise transfer all or a portion of its
rights and obligations under the Credit Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) to any other Person, and
such other Person shall thereupon become entitled to all of the benefits in
respect thereof granted to such Credit Party hereunder.

SECTION 16. Changes in Writing Amendments, Etc. No amendment of any provision of
this Guaranty shall be effective unless it is in writing and signed by each
Subsidiary Guarantor and the Administrative Agent, and no waiver of any
provision of this Guaranty, and no consent to any departure by any Subsidiary
Guarantor therefrom, shall be effective unless it is in writing and signed by
the Administrative Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. In
addition, all such amendments and waivers shall be effective only if given with
the necessary approvals of the Lenders as required under the Credit Agreement.

SECTION 17. Costs of Enforcement. Each Subsidiary Guarantor agrees to pay all
out-of-pocket expenses, including, without limitation, all court costs and
attorneys’ fees and expenses, paid or incurred by the Administrative Agent in
endeavoring to collect all or any part of the Guaranteed Obligations from, or in
prosecuting any action against, the Borrower, such Subsidiary Guarantor or any
other guarantor of all or any part of the Guaranteed Obligations.

SECTION 18. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
(A) THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK. (B) EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY SUBSIDIARY GUARANTOR OR ITS

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

PROPERTIES IN THE COURTS OF ANY JURISDICTION. (C) EACH SUBSIDIARY GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. (D) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(E) EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12. NOTHING IN THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. (F) WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 19. Taxes. etc. All payments required to be made by any of the
Subsidiary Guarantors hereunder shall be made without setoff or counterclaim and
free and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof
(but excluding Excluded Taxes), provided, however, that if any Subsidiary
Guarantor is required by law to make such deduction or withholding, such
Subsidiary Guarantor shall forthwith (i) pay to the Administrative Agent or the
applicable Lender such additional amount as results in the net amount received
by the Administrative Agent equaling the full amount which would have been
received by the Administrative Agent or such Lender had no such deduction or
withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the
Administrative Agent or such Lender certified copies of official receipts
evidencing payment of such withholding taxes within 30 days after such payment
is made.

SECTION 20. Joinder of Additional Subsidiary Guarantors. Upon the execution and
delivery by any Person of a guaranty supplement in substantially the form of
Exhibit A hereto (each, a “Subsidiary Guaranty Supplement”) to the
Administrative Agent, (i) such Person shall be referred to as an “Additional
Subsidiary Guarantor” and shall become and be a Subsidiary Guarantor hereunder
for all purposes hereunder, and each reference in this Guaranty to a “
Subsidiary Guarantor” shall also mean and be a reference to such Additional
Subsidiary Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Subsidiary Guarantor and (ii) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Subsidiary Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such
Subsidiary Guaranty Supplement.

 

Exhibit B, Page 6



--------------------------------------------------------------------------------

SECTION 21. Automatic Acceleration in Certain Events. Upon the occurrence of an
Event of Default with respect to the Borrower specified in clauses (g) or (h) of
Section 7.01 of the Credit Agreement, all Guaranteed Obligations shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Subsidiary
Guarantor.

SECTION 22. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 23. Delivery of Counterparts. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Guaranty.

[Remainder of this page intentionally left blank.]

 

Exhibit B, Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
duly executed by its authorized officer as of the day and year first above
written.

[NAME OF SUBSIDIARY GUARANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

Address for notices:

 

    

    

    

 

Exhibit B, Page 8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

SUBSIDIARY GUARANTY SUPPLEMENT

[                    ], 20[    ]

Bank of America, N.A.,

as Administrative Agent

for the Lenders referred to below

135 S. LaSalle Street, Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention of: Gerund Gore

Facsimile No.: 312-453-3635

Telephone No.: 312-992-8588

with a copy to:

Bank of America, N.A.,

700 Louisiana Street, TX4-213-13-15

Houston, TX

Attention of: Raza Jafferi

Facsimile No.: 713-247-7701

Re: Term Loan Credit Agreement dated as of December 19, 2014 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Southwestern Energy Company, the Lenders party
thereto (the “Lenders”), and Bank of America, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”).

Ladies and Gentlemen:

Reference is made to the Credit Agreement and to that certain Guaranty dated as
of [-] (as amended, restated, supplemented or otherwise modified from time to
time, the “Subsidiary Guaranty”) executed by the Subsidiary Guarantors party
thereto in favor of the Administrative Agent, each Lender and each other Person
to which any Guaranteed Obligations are owed, and each of their respective
successors, endorsees, transferees and assigns (collectively, the “Guaranteed
Parties” and each, individually, a “Guaranteed Party”). The Subsidiary Guaranty,
as supplemented by this Subsidiary Guaranty Supplement (this “Subsidiary
Guaranty Supplement”) and as it may hereafter be amended, restated, further
supplemented or otherwise modified from time to time, is herein referred to as
the “Subsidiary Guaranty Agreement”. Capitalized terms used herein but not
defined herein have the respective meanings ascribed to such terms in the Credit
Agreement or the Subsidiary Guaranty, as applicable.

Section 1. The undersigned (the “Additional Subsidiary Guarantor”) hereby
becomes a Subsidiary Guarantor (as defined in the Subsidiary Guaranty Agreement)
for all purposes of the Subsidiary Guaranty Agreement. Without limiting the
generality of the foregoing, the Additional Subsidiary Guarantor hereby
(a) absolutely, unconditionally and irrevocably

 

Exhibit A to Subsidiary Guaranty, Page 1



--------------------------------------------------------------------------------

guarantees, jointly with the other Subsidiary Guarantors and severally, to each
Subsidiary Guaranteed Party, the prompt and complete payment in cash when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations on the terms and conditions set forth in the Subsidiary Guaranty
Agreement as if it were an original party thereto, (b) accepts and agrees to
perform and observe all of the covenants set forth in the Subsidiary Guaranty
Agreement, (c) waives the rights set forth in Section 6 of the Subsidiary
Guaranty Agreement and (d) waives the rights, submits to jurisdiction, and
waives service of process as described in Section 18 of the Subsidiary Guaranty
Agreement. The terms and provisions of the Subsidiary Guaranty Agreement are
incorporated herein by reference.

Section 2. The address for notices and other communications to be delivered to
the Additional Subsidiary Guarantor pursuant to Section 12 of the Subsidiary
Guaranty Agreement is set forth on the signature page hereto.

Section 3. Delivery of an executed counterpart of a signature page to this
Subsidiary Guaranty Supplement by facsimile or electronic transmission
(including in .pdf form) shall be effective as delivery of a manually executed
counterpart of this Subsidiary Guaranty Supplement.

Section 4. This Subsidiary Guaranty Supplement shall be construed in accordance
with and governed by the law of the State of New York.

[Remainder of this page intentionally left blank.]

 

Exhibit A to Subsidiary Guaranty, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subsidiary Guaranty
Supplement to be duly executed by its authorized officer as of the day and year
first above written.

 

Very truly yours,

[ADDITIONAL SUBSIDIARY GUARANTOR],

a [                    ]

 

By:  

 

Name:  

 

Title:  

 

Address for notices:

 

 

 

 

 

Exhibit A to Subsidiary Guaranty, Page 3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
December 19, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Borrower”), the Lenders party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

    

    

By:  

 

Name:  

 

Title:  

 

Date:                     , 20[    ]

 

 

Exhibit C-1, Page 1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
December 19, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Borrower”), the Lenders party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

    

     

By:  

 

Name:  

 

Title:  

 

Date:                     , 20[    ]

 

Exhibit C-2, Page 1



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
December 19, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Borrower”), the Lenders party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

    

By:  

 

Name:  

 

Title:  

 

Date:                  , 20[    ]

 

 

Exhibit C-3, Page 1



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
December 19, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Borrower”), the Lenders party thereto and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower] with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

    

By:  

 

Name:  

 

Title:  

 

Date:                  , 20[    ]

 

Exhibit C-4, Page 1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING REQUEST

Bank of America, N.A.,

as Administrative Agent

for the Lenders referred to below

135 S. LaSalle Street, Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention of: Gerund Gore

Facsimile No.: 312-453-3635

Telephone No.: 312-992-8588

with a copy to:

Bank of America, N.A.,

700 Louisiana Street, TX4-213-13-15

Houston, TX

Attention of: Raza Jafferi

Facsimile No.: 713-247-7701

Re: Southwestern Energy Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Term Loan Credit Agreement dated as of
December 19, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Borrower”), the Lenders from time to time
party thereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement. Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby
requests a Borrowing of Loans:

 

1. On                                  (a Business Day).

 

2. In the amount of $                                                 .5

 

3. Comprised of:                              (type of Loan requested).

 

4. For Eurodollar Loans: with an Interest Period of              to mature on
              .6

 

5. Location and number of such Borrower’s account to which proceeds of Borrowing
are to be disbursed:

 

 

 

 

 

5  Not less than applicable amounts specified in Section 2.02(c) of the Credit
Agreement.

6  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit D-1, Page 1



--------------------------------------------------------------------------------

Very truly yours, SOUTHWESTERN ENERGY COMPANY By:  

 

Name:   Title:  

 

Exhibit D-1, Page 2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

Bank of America, N.A.,

as Administrative Agent

for the Lenders referred to below

135 S. LaSalle Street, Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention of: Gerund Gore

Facsimile No.: 312-453-3635

Telephone No.: 312-992-8588

with a copy to:

Bank of America, N.A.,

700 Louisiana Street, TX4-213-13-15

Houston, TX

Attention of: Raza Jafferi

Facsimile No.: 713-247-7701

Re: Southwestern Energy Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Term Loan Credit Agreement dated as of
December 19, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Borrower”), the Lenders from time to time
party thereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement. Pursuant to Section 2.08 of the Credit Agreement, the Borrower hereby
requests a [continuation][conversion] of Loans:

 

1. On                                      (a Business Day).

 

2. List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing                             .

 

3. In the amount of $                                                      for
the resulting Borrowing.

 

4. Comprised of:                                      (type of Loan requested).

 

5. For Eurodollar Loans: with an Interest Period of              to mature on
              .7

[Remainder of this page intentionally left blank.]

 

7  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit D-2, Page 1



--------------------------------------------------------------------------------

Very truly yours, SOUTHWESTERN ENERGY COMPANY By:  

 

Name:   Title:  

 

Exhibit D-2, Page 2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

NOTE

December [-], 2014

FOR VALUE RECEIVED, the undersigned, Southwestern Energy Company, a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF
LENDER] (the “Lender”) the aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to the Credit Agreement (as defined
below) on the Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement. Capitalized terms used herein and not otherwise
defined herein have the respective meanings given such terms in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in the Lender’s own books and records, in each
case specifying the amount of such Loan, the respective Interest Period thereof
(in the case of Eurodollar Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Obligations
of the Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, that certain Term Loan Credit Agreement dated as of December 19, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among the Borrower, the financial
institutions from time to time parties thereto as Lenders and Bank of America,
N.A., as administrative agent. The Credit Agreement, among other things,
(i) provides for the making of Loans by the Lender to the Borrower in an
aggregate principal amount not to exceed at any time outstanding such Lender’s
Commitment, the indebtedness of the Borrower resulting from each such Loan made
to it by the Lender being evidenced by this Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of such successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

SOUTHWESTERN ENERGY COMPANY By:  

 

Name:   Title:  

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of Loan

 

Interest Period/Rate

 

Amount of Principal Paid
or Prepaid

 

Unpaid Principal Balance

 

Notation Made By

                   

 

Exhibit E, Page 3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

The undersigned, the [chief financial officer/chief accounting officer] of
Southwestern Energy Company (the “Borrower”) hereby (a) delivers this
Certificate pursuant to Section 5.01(c) of the Term Loan Credit Agreement dated
as of December 19, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used but not defined herein have the respective meanings given thereto in the
Credit Agreement) among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, and (b) certifies
as follows:

1. Attached hereto as Schedule I are the financial statements of the Borrower as
at the end of and for the fiscal year ¨ fiscal quarter ¨ (check one) ended
                    , 201     as required by Section 5.01(a) or Section 5.01(b)
of the Agreement, as applicable.

2. [Such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis as at the end of, and for, the period
covered thereby in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes.]8

3. Attached hereto as Schedule II are detailed calculations used by the Borrower
to establish whether the Borrower was in compliance with the requirements of
Section 6.05 of the Credit Agreement as of the date of the financial statements
attached as Schedule I.

4. [Unless otherwise disclosed on Schedule III attached hereto, no] [No] Default
or Event of Default has occurred which is in existence on the date hereof. [The
Borrower has taken or proposes to take the action to cure such Default or Event
of Default as described on Schedule III.]

5. [Attached as Schedule IV are consolidating spreadsheets showing all
consolidated Unrestricted Subsidiaries and the eliminating entries.]9

6. [As of the date hereof, except as disclosed in the Borrower’s filings with
the SEC, in the Borrower’s judgment, there are no actions at law or in equity
pending or, to the Knowledge of the Borrower, threatened involving the
likelihood of any judgment or liability against the Borrower or any Subsidiary
which would reasonably be expected to have a Material Adverse Effect.]10

 

8  To be included if certificate accompanies financial statements delivered to
Section 5.01(b) of the Credit Agreement.

9  To be included if, as of the last day of the fiscal period covered by the
financial statements delivered herewith, any of the consolidated Subsidiaries of
the Borrower have been designated as Unrestricted Subsidiaries pursuant to
Section 5.09 of the Credit Agreement.

10  To be included if, as of the last day of the fiscal period covered by the
financial statements delivered herewith, the Borrower does not have an
Investment Grade Rating.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate as of
                    , 201    .

SOUTHWESTERN ENERGY COMPANY

 

By:  

 

Name:   Title:   [Chief Financial Officer/Chief Accounting Officer]

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

Schedule I

Financial Statements

(to be attached)

 

Schedule I to Exhibit F



--------------------------------------------------------------------------------

Schedule II

Compliance Calculations

(to be attached)

 

Schedule II to Exhibit F



--------------------------------------------------------------------------------

[Schedule III

Defaults/Remedial Action

(to be attached)]11

 

11  If applicable.

 

Schedule III to Exhibit F



--------------------------------------------------------------------------------

[Schedule IV

Consolidating Spreadsheets

(to be attached)]12

 

12  If applicable.

 

Schedule IV to Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of Southwestern Energy Company, a
Delaware corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

1. This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.02(f) of the Term
Loan Credit Agreement (the “Credit Agreement”), dated as of December 19, 2014,
among Southwestern Energy Company, the lenders party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

2. For purposes of this Certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Borrower and its Subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

(e) “Do not have Unreasonably Small Capital”

Borrower and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Maturity Date. I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by the Borrower and its Subsidiaries as reflected in the projected
financial statements and in light of the anticipated credit capacity.

3. For purposes of this Certificate, I, or officers of Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Sections 3.03(a), (b) and (c) of the Credit
Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities, (ii) the Present Fair
Salable Value of the assets of the Borrower and its Subsidiaries taken as a
whole exceeds their Liabilities; (iii) the Borrower and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iv) the Borrower and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.

[Remainder of this page intentionally left blank.]

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed on
its behalf by its chief financial officer as of the date first written above.

 

SOUTHWESTERN ENERGY COMPANY By:  

 

  Name:   Title:

 

Exhibit G, Page 3